Exhibit 10.2

Corrected and Restated

LICENSE AND DISTRIBUTION AGREEMENT

Parties

This License and Distribution Agreement (this “Agreement”) corrects and restates
the License and Distribution Agreement effective May 9, 2013 (the “Effective
Date”) by and between Digestive Care, Inc., a Pennsylvania corporation, having a
place of business at 1120 Win Drive, Bethlehem, PA 18017 (“DCI”) and Cornerstone
Therapeutics Inc., a Delaware corporation (“CRTX”), having a place of business
at 1255 Crescent Green Drive, Suite 250, Cary, NC 27518.

Recitals

WHEREAS, DCI is engaged in the manufacture, promotion and sale of the products
listed on Exhibit A to this Agreement (the “Products”), which are indicated for
the treatment of exocrine pancreatic insufficiency (“EPI”) due to Cystic
Fibrosis and other conditions (“CF”); and

WHEREAS, CRTX has invested substantial resources in developing a direct sales
force which specializes in the promotion and sale of pharmaceutical products to
specialty pharmacies, group purchasing organizations and other payors whose
primary purpose in purchasing the Products is treatment of CF and to prescribers
that are affiliated with hospitals, including prescribers that specialize in
treating patients with CF;

WHEREAS, DCI desires to grant CRTX the exclusive right to promote, sell and
distribute the Products in the Territory (as defined in Section 1(d)) to
specialty pharmacies and to prescribers that specialize in treating patients
with CF, and CRTX desires to be granted such exclusive right;

WHEREAS, CRTX and DCI intend to split the net sales revenue derived from the
sale of the Products in the CF Market (as defined in Section 7(b)) in the ratio
of [***], with CRTX paying to DCI as a Revenue Split [***] of the net sales
revenue it derives from sales of the Products attributable to the CF Market in
the Territory (the “Revenue Split”), and DCI paying to CRTX as a co-promotion
fee [***] of the net sales that DCI derives from sales of the Product
attributable to the CF Market in the Territory (the “Copromotion Revenue”); and

WHEREAS, CRTX and DCI recognize that CRTX’s activities under this Agreement may
result in sales that are not attributable to the CF Market, and DCI’s activities
may result in sales that are attributable to the CF Market, and that the
financial arrangements under this Agreement are intended to allocate the profit
from such sales in a manner consistent with the intentions of the Parties.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

NOW, THEREFORE, in consideration of the foregoing and the covenants contained in
this Agreement, DCI and CRTX (each a “Party” and collectively, the “Parties”)
intending to be legally bound hereby agree as follows:

When used in this Agreement, capitalized terms have the defined meanings
ascribed to them in the text of the Agreement. Exhibit B to this Agreement
identifies the section of the Agreement in which each such term is defined.

1. License Grant.

 

  (a) Grant of Rights. During the term of this Agreement, and subject to and in
accordance with its terms and conditions, DCI hereby grants to CRTX and CRTX
hereby accepts the sole and exclusive right and license to promote, market, sell
and distribute the Products in the Territory (i) to prescribers that specialize
in treating patients with CF, including physicians and physician’s assistants
and nurse practitioners who are authorized to write prescriptions, (ii) to
specialty pharmacies that fill prescriptions exclusively for patients with CF
and (iii) to group purchasing organizations (“GPOs”) and other payors that
purchase the Products exclusively for use in the CF Market. The parties referred
to in clauses (i) through (iii) of this Section 1(a) shall be collectively
referred to as “Target Customers”. CRTX shall have the sole and exclusive right
and responsibility to negotiate agreements with Target Customers with respect to
purchase of the Products. DCI retains all rights to promote, market, sell and
distribute the Products in the Territory other than in relation to the CF Market
and Target Customers. Consequently, the Parties do not expect to compete with
each other for the sales of the Products in the Territory.

 

  (b) New Products. In the event DCI develops a product for the CF Market
(including any products which may in the future be developed as alternatives,
substitutes, improvements or successors to the Products) which requires a New
Drug Application or an additional SKU requiring a supplemental New Drug
Application, and such product is not already listed on Exhibit A, CRTX shall
have the right of first refusal to financially and/or otherwise participate in
the development of such product by sharing the costs of such development on a
basis to be negotiated in good faith. Upon conclusion of such negotiation any
such product in development shall be considered a Product for purposes of this
Agreement.

 

  (c) Exclusivity. The license granted under this Agreement is limited in scope
and shall be exclusive to CRTX, and the Parties shall structure all of their
activities strictly in compliance with such limitations and exclusivity.
Accordingly, DCI agrees that that it will not knowingly promote, market, sell or
distribute the Products in the Territory to Target Customers.

 

Page 2 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (d) Territory. The territory shall be the United States, which includes the
fifty (50) states and the District of Columbia and the territories, possessions
and commonwealths of the United States (the “Territory”).

 

  (e) Non-Compete. CRTX agrees that it will not, for the term of this Agreement,
and except as permitted by this Agreement, manufacture, promote, market, sell or
distribute in the Territory any pancreatic enzyme product that is indicated for
the treatment of patients with CF, other than the Products. DCI agrees that it
will not, except after offering CRTX the right of first refusal as provided in
Section 1(b) above, and that right having not been exercised by CRTX, for the
term of this Agreement, engage in any activities in support of the promotion,
marketing, sale or distribution of any buffered or non-buffered pancreatic
enzyme or any buffering product that could be marketed for use in combination
with pancreatic enzymes to treat exocrine pancreatic insufficiency which would
compete with the Products in the CF Market.

 

  (f) Non-solicitation. During the term of this Agreement and for a period of
one (1) year thereafter, neither Party shall solicit or cause any other Party to
solicit the employment of any employee of the other Party that is at such time
working for the other Party.

 

  (g) Subcontractors. CRTX shall have the right to appoint agents or
co-promoters, at its own cost, to promote and market the Products under the
terms of this Agreement or to satisfy its obligations under this Agreement, with
the prior written consent of DCI, which consent shall not be unreasonably
withheld, delayed or conditioned.

 

  (h) Trademarks. During the term of this Agreement, DCI hereby grants CRTX the
right and license to use the trademark “Pertzye®” and any other trademarks and
trade names belonging to DCI which relate to the Products (collectively, the
“Trademarks”) for the purpose of promoting the Products. CRTX may, with the
prior written consent of DCI, which consent shall not be unreasonably withheld,
create new slogans, trade dress or logos for use alone or in conjunction with
the Trademarks, but shall not otherwise alter, modify or otherwise change the
Trademarks. CRTX may also use its own name and logo in connection with CRTX’s
activities under this Agreement, provided that the manner of such use has first
been approved by the Steering Committee (as defined in Section 2(a)). Nothing in
this limited grant of rights shall imply that either Party acquires, nor will it
acquire, any further rights whatsoever in or to the trademarks or trade names of
the other Party. All goodwill arising from use of a Party’s trademarks shall
inure solely to the Party that owns the applicable trademarks.

2. Steering Committee.

 

  (a)

Committee Responsibilities. A joint committee (the “Steering Committee”) shall
be responsible for defining plans and strategies, including remedial plans and

 

Page 3 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  strategies, intended to maximize Net Sales (as defined in Section 7(a)) of the
Products in the CF Market. To this end, various specific roles and decisions
under this Agreement shall be assigned to the Steering Committee.

 

  (b) Make Up of Steering Committee. The Steering Committee will be formed by
two (2) representatives of each Party, and in each case one (1) of such
representatives shall be appointed as a co-chair of the Steering Committee. The
co-chairs of the Steering Committee shall be the only voting members of the
Steering Committee and shall be of the rank of Vice-President or above in their
respective organizations. The co-chairs of the Steering Committee may request
the input or attendance of others at any Steering Committee meeting, as
appropriate with consideration given to the confidential or proprietary nature
of any information to be discussed at such meeting. Both Parties recognize that
their respective co-chairs may need to obtain guidance and authority from their
respective Boards of Directors and/or Chief Executive Officers prior to some
decisions, actions, or ballots of the Steering Committee.

 

  (c) Process of the Steering Committee. The Steering Committee will meet as
often as necessary but no less often than once in each calendar quarter, with
such quarterly meetings to occur between fifty (50) and sixty-five (65) days
after the end of the preceding calendar quarter. A non-regular meeting of the
Steering Committee can be called by either co-chair of the Steering Committee at
any time upon reasonable notice to the other Steering Committee members. Such
notice will not be less than twenty-four (24) hours, unless such minimum notice
is waived by both Co-Chairs and will contain the time, place, and the subject
matter or objective of the non-regular meeting. The Steering Committee shall be
responsible for reviewing each of the matters referred to it under this
Agreement, including for illustration purposes those matters referenced in
Exhibit C hereto. Meetings may be held in person or by video or telephone
conference, except that, unless otherwise agreed, at least two (2) meetings each
year shall be attended in person, one (1) at the premises of each Party. Each
Party shall pay their own costs for attending each meeting.

 

  (d) Decisions of the Steering Committee. Decisions of the Steering Committee
shall be made by the unanimous vote of the co-chairs and shall be reflected in
written minutes of each meeting. CRTX’s co-chair shall be responsible for
preparing all minutes of the meetings, and such minutes shall be circulated to
DCI’s Steering Committee Members, Board of Directors and/or Chief Executive
Officer after each meeting for review. Minutes are not final until they have
been approved by the co-chairs of the Steering Committee. A quorum of both
co-chairs is required in order to take any vote or make any decision within the
purview of the Steering Committee.

 

  (e)

Lack of Unanimity. Any proposed action on which the co-chairs of the Steering
Committee are unable to unanimously agree shall not be taken. If not taking such
action inhibits either Party from performing its obligations under this

 

Page 4 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  Agreement, the Chief Executives of the Parties shall negotiate in good faith
for a period of up to thirty (30) days to reach a reasonable solution, after
which period any unresolved dispute shall be subject to the dispute resolution
and arbitration procedures set forth in Section 17.

 

  (f) Right to Inspect. Either Party may request the opportunity to inspect any
information presented by the other Party to the Steering Committee, and the
Party upon whom a request for inspection is made shall arrange a mutually
convenient time for such inspection, which shall be within normal business
hours, shall be at the inspected Party’s place of business, shall not exceed
three (3) days in duration and shall be entirely at the inspecting Party’s
expense.

3. CRTX Obligations - Promotion of the Products.

 

  (a) Sales Force. CRTX will, at its own expense, on or before March 31, 2014,
ensure that at least [***] full time equivalent employees (“FTEs”) are dedicated
to the promotion of products to Target Customers in the Territory (the “CF Sales
Force”). CRTX shall have the option of adding additional FTEs to the CF Sales
Force at its own expense. [***].

 

  (b) Training. CRTX will ensure that the CF Sales Force is trained in the
promotion and sale of the Products in the Territory in the CF Market using
materials provided by DCI or prepared by CRTX’s Promotional Review Board and
approved by DCI, which approval shall not be unreasonably withheld, delayed or
conditioned. CRTX shall complete such training for the initial CF Sales Force
within ninety (90) days of the execution of this Agreement. DCI shall, at CRTX
expense, cooperate with and contribute to such training. All other direct costs
related to the training of the CF Sales Force shall be borne by CRTX.

 

  (c) Promotion. CRTX shall use all reasonable efforts to promote the sales of
the Products in the Territory in the CF Market by detailing the Target
Customers. CRTX shall promote the Products in a manner that is consistent with
the indications for which the Products are approved by the U.S. Food and Drug
Administration (“FDA”), all applicable legal requirements and the standards of
professional conduct and diligence that CRTX applies in the promotion of its own
products.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 5 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (d) Promotional Materials. DCI shall provide to CRTX all existing stocks of
promotional materials, exclusively used in the CF Market, free of charge. DCI
shall own all right, title and interest in and to such promotional materials,
but CRTX shall have the right to distribute, reprint and use the promotional
materials for promotion and detailing of the Products in accordance with the
terms of this Agreement. CRTX shall also have the right to amend the promotional
materials provided to it by DCI, provided, however, that any change or
development to any promotional materials, or any new promotional materials, will
require the approval of CRTX’s Promotional Review Board and DCI, which approval
shall not be unreasonably withheld, delayed or conditioned.

 

  (e) Promotional Spend. CRTX shall invest a total of [***], the “Committed
Promotional Spend”) in promotion and marketing of the Products in each of the
first [***], twelve (12) month periods beginning with the first calendar quarter
date following the Effective Date (each period a “Promotion Year”, with the
first such period including the time, if any, between the Effective Date and the
first calendar quarter date following the Effective Date). Within forty-five
(45) days following the end of each Promotion Year, CRTX shall provide to DCI a
reasonably detailed accounting of CRTX’s promotional investment during such
Promotion Year. CRTX must spend [***] in the first Promotion Year. In subsequent
Promotions Years, a minimum of [***] must be spent in each Promotion Year. If in
any Promotion Year, CRTX shall not have satisfied the Committed Promotional
Spend requirement, then CRTX shall incur or otherwise make promotional
investments in the immediately following Promotion Year in an amount equal to at
least the Committed Promotional Spend for such Promotion Year plus the amount of
the Committed Promotional Spend from the immediately prior Promotion Year that
was not incurred or made. No breach of this subsection shall have occurred
unless CRTX fails to satisfy the Committed Promotional Spend requirement for two
(2) consecutive years.

 

  (f) Make Up of Promotional Spend. Items included within the Committed
Promotional Spend [***].

 

  (g) Sample Ordering. CRTX shall order samples according to the procedure and
with the lead times and payment terms as the Parties may agree (see Exhibit P),
and shall track its distribution of samples according to the requirements of and
in compliance with the Prescription Drug Marketing Act (the “PDMA”). CRTX will
provide reports to DCI in a format to enable DCI to report to FDA.

 

  (h) Formulary. CRTX will use its best commercial efforts to pursue the
inclusion and improvement of the position of the Products in insurance
formularies, and any Government Program (including Medicare and Medicaid)
formularies, and shall keep DCI, and the Steering Committee, informed of the
proposed terms of any such inclusion or improvement.

 

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 6 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

4. CRTX Obligations - Support for the Products.

 

  (a) Customer Service. CRTX shall establish a call center to manage and respond
to customer inquiries relating to the supply and use of the Products in the CF
Market. The call center staff shall at all times have access to personnel with
at least a Bachelor’s level degree in nursing, pharmacy, or equivalent medical
qualifications. CRTX will refer to DCI all inquiries relating to the supply and
use of the Products outside the CF Market.

 

  (b) Information Collection. CRTX will be responsible for collecting
information pertaining to customer inquiries as required by the appropriate Code
of Federal Regulations. CRTX shall submit all inquiries constituting Complaints
under the Quality Agreement to DCI using the form attached as Exhibit D to this
Agreement. All such information will be made available to DCI as soon as
possible but in no case later than seventy-two (72) hours after receipt by CRTX,
or at such earlier time as may be appropriate under applicable regulations.

 

  (c) Reporting Obligations. As between the Parties, DCI shall be responsible
for all regulatory reporting obligations, including the timely reporting of
Complaints to appropriate regulatory authorities in accordance with applicable
legal requirements.

 

  (d) Forecasting. CRTX shall provide to the Steering Committee a rolling twelve
(12) month forecast of commercial product usage, anticipated prescription demand
and sample usage in the CF Market. Such forecast shall be updated and submitted
quarterly.

 

  (e) Reports. Within 45 (forty-five) days of the end of each calendar quarter,
CRTX shall submit to the Steering Committee a report setting out all the items
listed on Exhibit E and all information in CRTX’s possession that bears on the
calculation of Net Sales in the CF Market (the “CRTX Quarterly Report”).

5. DCI Obligations

 

  (a)

Manufacture of the Products. Subject to Section 5(b), DCI shall be solely
responsible for the timely manufacture of the Products in sufficient quantities
to meet forecast demand, and shall ensure that it, or its contract manufacturer,
maintains all necessary quality controls, and that the Products are manufactured
in accordance with Current Good Manufacturing Practices (“cGMP”), are

 

Page 7 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  correctly labeled and, at the time of release, meet all Product specifications
and other terms of a Quality Agreement substantially in the form attached to
this Agreement as Exhibit F (the “Quality Agreement”). The Parties will enter
into a separate Quality Agreement in a mutually acceptable form, setting out the
protocols that they will follow to ensure that only conforming Products are
distributed and sold.

 

  (b) Manufacturing Capacity; Supply Failure.

 

  (i) Build Out of Manufacturing Facility. In the event that demand for Products
exceeds or is reasonably expected to exceed [***], DCI shall take such steps as
may be necessary to expand its manufacturing capacity (whether its own or a
contract manufacturer’s); provided, however, that the Parties shall negotiate in
good faith with respect to sharing the costs of such expansion [***]. If this
situation eventuates at any time during the term of this Agreement that is after
March 31, 2020, DCI shall be obligated to effect such expansion but CRTX shall
have no obligation to share the costs of expansion unless the Initial Term (as
defined in Section 11(a)) is extended by at least an additional five (5) years.

 

  (ii) Second Source of Manufacturing. CRTX shall have the right, and DCI hereby
grants CRTX the right to establish a second source for manufacturing the
Products to be utilized only in the circumstances set out in paragraph
(iii) below. CRTX shall bear all costs of establishing a second source of
manufacture for the Products. DCI shall cooperate as necessary in facilitating
the qualification of and transfer of technology to such second source of
manufacturing including providing a representative of such source with access,
subject to the receipt of customary confidentiality undertakings, to the Back Up
Manufacturing Data. DCI shall have authority to oversee the transfer of
technology to such second source of manufacturing, including but not limited to
the facility and equipment qualifications, process validation, manufacture of
stability batches, and submission of associated regulatory documentation.

 

  (iii) Grant of Manufacturing Rights. Notwithstanding the foregoing provisions,
DCI hereby grants to CRTX the right to manufacture the Products in quantities
sufficient to meet the forecast demand in the CF Market, but that right shall be
exercisable only in the event that (A) DCI fails to meet forecast demand for six
(6) consecutive months, or (B) there is a Force Majeure event (as defined in
Section 19) that prevents DCI from supplying the Products.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 8 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (iv) Back Up Manufacturing Data. DCI shall submit all dossiers and materials
incorporating the sources of all raw materials and all manufacturing
specifications procedures, know-how and master batch records (collectively, the
“Back Up Manufacturing Data”), to be held in escrow by a third party, pursuant
to the terms of a Back Up Manufacturing Data Escrow Agreement substantially in
the form attached as Exhibit G. DCI shall be responsible for updating the Back
Up Manufacturing Data as appropriate to ensure they remain current. CRTX shall
be entitled to receive all the materials held in escrow under the Back Up
Manufacturing Data Escrow Agreement at such time as CRTX’s right to manufacture
under Section 5(b)(iii) becomes exercisable.

 

  (v) Ordering. DCI shall be solely responsible for fulfilling all CRTX Orders
and ensuring that the Products are timely shipped in fulfillment of CRTX Orders.
DCI shall ensure that sufficient inventories of the Products are maintained at
the entrance point in the supply chain, that upon entry into the supply chain,
Products have at least twelve (12) months of remaining shelf life, and that the
Products are readily available for delivery to customers at all times. DCI
agrees to accept and fulfill all CRTX Orders for Products up to one hundred ten
percent (110%) of the most recently forecasted demand.

 

  (vi) Suspension of Performance. Notwithstanding anything contained in this
Agreement, CRTX shall additionally have the right to notify the Steering
Committee of its intention to suspend its performance of its promotional and
detailing activities : (A) in the event that DCI fails or is unable to timely
supply Products to satisfy demand as provided in section 5(b)(iii); (B) in the
event that DCI fails or is unable to maintain the continued effectiveness of the
regulatory approval for the Products (the continuation of which shall be deemed
not to have been maintained if the FDA suspends the manufacturing, use,
marketing, sale, or promotion of the Products), or (C) in the event of a
large-scale recall, large-scale market withdrawal, or similar corrective action
with respect to the Products. If thirty (30) days elapse and the Steering
Committee is unable to agree upon a solution that corrects the situation
referred to above, the matter shall be treated as a dispute, and until such
dispute is resolved CRTX shall be released from its obligation to perform
promotional and detailing activities, and such obligation shall be reinstated
only if and when (1) DCI has cured the issue to CRTX’s reasonable satisfaction
and (2) DCI has reasonably satisfied CRTX that DCI can continue to satisfy the
requirements of this Agreement on a going-forward basis, at which point CRTX
shall use reasonable efforts to resume its promotional and detailing activities
under this Agreement. The release of CRTX from its obligations pursuant to this
paragraph shall be in addition to all other rights and remedies available to
CRTX under this Agreement, at law or in equity or otherwise, with respect to the
event(s) triggering such release.

 

Page 9 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (c) Support for DCI CF Sales Force. DCI shall continue to pay commissions to
its sales force from the Effective Date through June 30, 2013, as may be
necessary and appropriate to ensure that the CF Sales Force can assume its
responsibilities without any interruption in sales or customer relations. In
addition to the foregoing, DCI agrees that CRTX shall be free to adopt (and
fund) a bonus plan or other incentive package for the transitioning DCI
representatives that will appropriately align their interests with those of the
CF Sales Force.

 

  (d) Regulatory Reporting. DCI shall be responsible for handling all regulatory
inquiries whether or not related to the CF Market. DCI shall be responsible for
all regulatory reporting requirements and performing all other functions related
to regulatory which CRTX is not specifically responsible for under this
Agreement. DCI shall be responsible for the timely reporting and investigation
of all product quality complaints. DCI shall be responsible for reporting all
adverse event information (Expedited and Periodic Adverse Drug Experience
Reports (PADERS)) to appropriate regulatory authorities in accordance with
applicable legal requirements. DCI shall also be responsible for adverse event
related activities including but not limited to reviewing scientific literature,
signal detection, record retention, maintaining data privacy, and preparing and
delivering ad-hoc reports requested by health authorities and audits.

 

  (e) Relations with Wholesalers. DCI shall be primarily responsible for
negotiating agreements with wholesalers covering sales of the Products that are
not purchased primarily for distribution in the CF Market; to the extent that
such existing contracts, if any, are assignable and relate to Products that are
purchased by Target Customers, DCI shall assign them to CRTX.

 

  (f) Regulatory Compliance. Except as set forth in Section 3(d), and except as
may be required under the terms of the Quality Agreement, DCI shall be
responsible for all communication with any governmental agencies and for
satisfying all regulatory requirements relating to the promotion and sale of the
Products in the Territory, including any post marketing clinical or reporting
requirements.

 

  (g)

Prosecution and Maintenance of Intellectual Property. DCI will maintain at its
own cost all issued US patents covering the composition or use of the Products
including payment of all maintenance fees. DCI will vigorously prosecute any
pending patents in the Territory relating to the Products, and, to the extent
such pending patents include claims that may cover the use of the Products to
treat CF, will provide CRTX with an opportunity to review and comment on any
patent office submission relating to such pending patents. In the event that DCI
does not intend to prosecute, or does not timely prosecute, any such pending
patent, then (i) CRTX shall have the right to prosecute it at CRTX’s own
discretion and at CRTX’s own expense, and (ii) DCI shall take such actions as
are necessary to

 

Page 10 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  enable CRTX to so prosecute such pending patent application and (iii) DCI
hereby grants to CRTX a perpetual exclusive Revenue Split free license to
practice any resulting patent but such prosecution shall not obligate DCI to
relinquish any other rights of intellectual property and ownership of patents to
CRTX.

 

  (h) Defense of Intellectual Property. DCI will vigorously assert and defend
the patents in the Territory covering the Products and their use, and will take
all reasonable measures, taking into account the cost and potential commercial
benefit of such actions at its sole discretion, to seek to enjoin the entry into
the market of any generic product that might infringe such patents. In the event
that DCI does not intend to assert or defend any such patent, DCI shall grant to
CRTX the right to assert and/or defend it at CRTX’s own discretion and at CRTX’s
own expense but such defense shall not obligate DCI to relinquish any such
rights of intellectual property and ownership of patents to CRTX.

 

  (i) Damages. In the event that as a result of assertion of intellectual
property rights there is a final, non-appealable award of costs and or damages
in favor of either or both of the Parties, all of such awards shall be
apportioned as follows: (A) first, to reimburse the Party asserting the
intellectual property rights for all costs incurred by that Party, including
actual attorneys’ fees, in asserting such rights; (B) second, to reimburse the
other Party for all costs incurred supporting the efforts of the Party asserting
the intellectual property rights, including actual attorney’s fees, with (C) the
remainder, if any, to be apportioned between the Parties whereby CRTX receives
the CF Percentage of such remainder, and DCI receives a percentage of such
remainder equal to one hundred percent (100%) minus the CF Percentage.

 

  (j) Reports. Within 45 (forty-five) days of the end of each calendar quarter,
DCI shall submit to the Steering Committee a report setting out all the items
listed on Exhibit E and all information in DCI’s possession that bears on the
calculation of Net Sales in the CF Market (the “DCI Quarterly Report”).

 

6. Ordering; Logistics; Invoicing; Collection.

 

  (a) CRTX Orders. CRTX shall have the sole right to solicit orders from Target
Customers in the Territory in the CF Market as described in Section 1(a), and
shall arrange for a copy of any such order (a “CRTX Order”) to be simultaneously
conveyed to the DCI order processing. DCI shall treat any such order as an order
placed by CRTX for drop shipment to the Target Customer’s address referenced on
the order. CRTX shall be responsible for shipping costs.

 

  (b) Invoice for Products from DCI to CRTX. Upon receipt of a CRTX Order for
Products, DCI shall issue an invoice, upon shipment of the Product covered by
such CRTX Order, to CRTX in an amount calculated according to the procedure set
out on Exhibit H (“Estimated Revenue Split”). Such invoice shall be payable net
thirty (30) days.

 

Page 11 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (c) Unanticipated Costs. In the event that DCI incurs direct manufacturing
costs, or costs resulting from a change in regulation, which are not reasonably
foreseeable, which are not caused by the negligence, wrongdoing or breach of
this Agreement by DCI, [***], then upon DCI’s request the Steering Committee
shall determine whether a change in the Estimated Revenue Split and/or the
manner of paying the same may be appropriate in order to ensure that such costs
are equitably apportioned between the Parties.

 

  (d) CRTX Order Fulfillment. Subject to Section 5(b)(v), DCI shall be solely
responsible for fulfilling all CRTX Orders. DCI shall notify CRTX of all
shipments of Products covered by CRTX Orders, providing applicable shipping
documentation upon request.

 

  (e) Invoicing and Collection for CRTX Orders. CRTX shall be responsible for
directly invoicing Target Customers for Products covered by CRTX Orders. CRTX
shall also be responsible for collecting all payments due under invoices that it
issues for the Products.

7. Financial Definitions

Wherever used in this Agreement, the following terms shall have the following
meanings:

 

  (a) “Net Sales” means the gross amount recorded by CRTX or DCI (respectively)
for bona fide sales of Products to an unrelated third party, less the following
amounts actually incurred or accrued in accordance with U.S. generally accepted
accounting principles applied in a consistent manner:

 

  (i) Credits or allowances granted for spoilage or damage related to the
Products, returns, recalls or rejections of the Products, and price adjustments;

 

  (ii) Normal and customary trade, quantity, and cash discounts actually
allowed;

 

  (iii) Ordinary and necessary freight out, postage, shipping, insurance and
other transportation charges to the extent included in the invoice price to a
third party;

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 12 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (iv) Legally allowed chargebacks, rebates and fees or similar payments
actually granted to customers, including, without limitation, pharmacy benefit
management companies, health maintenance organizations, managed care
organizations, federal, state, local and other governments, their agencies and
purchasers and reimbursers;

 

  (v) Sales, use or value-added taxes imposed on sale of the Products;

 

  (vi) Launch discounts, stocking fees and other discounts extended to
wholesalers, distributors, chain drug stores and other third party organizations
who distribute the Products;

 

  (vii) Credit card processing charges and fees; and

 

  (viii) any amounts actually written off or specifically identified as
uncollectible in accordance with GAAP;

solely to the extent the above deductions are taken in accordance with GAAP
applicable to the particular selling entity.

Use of Products for promotional, sampling or compassionate use purposes or for
use in clinical trials (but excluding post-approval clinical trials for which
compensation is received by the selling entity) shall not be considered in
determining Net Sales.

Co-pay assistance amounts paid shall not be deducted from gross receipts in
calculating Net Sales.

In the case of any sale of Products between a Party and its affiliates or
sublicensees for resale, Net Sales shall be calculated as above only on the
first arm’s length sale thereafter to an unrelated third party.

A Net Sale shall be deemed to have been made upon the date such sale is so
recorded in accordance with GAAP.

 

  (b)

“The CF Market” shall mean all prescriptions for the Products in the Territory
identified to a diagnosis code that is related to CF plus a percentage of any
prescriptions for the Products in the Territory that are not identified to a
particular diagnosis code. The amount of such unidentified prescriptions that
will be considered to be part of the CF Market shall be determined by
multiplying the amount of such unidentified prescriptions by a fraction, the
numerator of which is (X) all prescriptions written for the Products that are
identified to a diagnosis code that is related to CF and the denominator of
which is (Y) all prescriptions written for the Products. Expressed as a
percentage, such fraction is referred to as the “CF Percentage.” The data on
which these calculations are based shall be

 

Page 13 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  derived from (i) prescription level data provided to CRTX by specialty
pharmacies within CRTX’s promotion network, and (ii) prescription level data
provided to and reported by IMS or SHA and reported to CRTX.

Exhibit I sets forth examples of the use of these definitions to calculate Net
Sales and Exhibit J sets forth examples of the use of these definitions in the
calculation of the CF Market.

8. Financial Terms - Lump Sum Payments

 

  (a) Escrow Payment at Execution. Subject to the fulfillment of the condition
precedent set forth in Section 29 below, CRTX shall, within seven (7) days after
the execution and delivery of this Agreement by both Parties, pay the amount of
Ten Million U.S. Dollars ($10,000,000) (The “Escrow Payment”) into an escrow
account that is subject to the terms and conditions of the Escrow Agreement
attached as Exhibit Q to this Agreement, which amount shall be released from
escrow only in the circumstances and for the purposes and in the manner
described in Exhibit M.

 

  (b) First Milestone. Within sixty (60) days after the end of the calendar
quarter in which the cumulative total of Net Sales in the CF Market after the
Effective Date reaches Five Million U.S. Dollars ($5,000,000), CRTX shall pay to
DCI the amount of Five Million U.S. Dollars ($5,000,000) (The “First
Milestone”).

 

  (c) Second Milestone. Within sixty (60) days after the end of the first
calendar year in which the total of Net Sales in the CF Market in such calendar
year exceeds Ten Million U.S. Dollars ($10,000,000), CRTX shall pay to DCI the
amount of Two Million and Five Hundred Thousand U.S. Dollars ($2,500,000) (The
“Second Milestone”).

 

  (d) Third Milestone. Within sixty (60) days after the end of the first
calendar year in which the total of Net Sales in the CF Market in such calendar
year exceeds Fourteen Million U.S. Dollars ($14,000,000), CRTX shall pay to DCI
the amount of One Million and Five Hundred Thousand U.S. Dollars ($1,500,000)
(The “Third Milestone”).

 

  (e) Fourth Milestone. Within sixty (60) days after the end of the first
calendar year in which the total of Net Sales in the CF Market in such calendar
year exceeds Eighteen Million U.S. Dollars ($18,000,000), CRTX shall pay to
DCIthe amount of Five Million and Five Hundred Thousand U.S. Dollars
($5,500,000) (The “Fourth Milestone”).

 

  (f) Fifth Milestone. Within sixty (60) days after the end of the first
calendar year in which the total of Net Sales in the CF Market in such calendar
year exceeds Thirty-Three Million U.S. Dollars ($33,000,000), CRTX shall pay to
DCI the amount of Five Million and Five Hundred Thousand U.S. Dollars
($5,500,000) (The “Fifth Milestone”).

 

  (g) Multiple Milestones. If more than one (1) milestone is passed in a
calendar year, the milestones due in respect of all such milestones shall be due
within sixty (60) days after the end of such calendar year.

 

Page 14 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

9. Financial Terms - Revenue Split and Copromotion Revenue Payments

CRTX shall make Revenue Split payments to DCI and DCI shall make Copromotion
Revenue payments to CRTX on a quarterly basis, as follows:

 

  (a) Revenue Split Calculation. The CRTX Quarterly Report delivered pursuant to
Section 4(e) shall include (i) a calculation of Revenue Split payable, (ii) a
summary of the data in CRTX’s possession necessary to calculate Net Sales in the
CF Market for such calendar quarter and to enable DCI to comply with its
government reporting requirements under those programs referenced in
Section 10(b) (“Governmental Programs”), and (iii) all Estimated Revenue Split
amounts paid by CRTX , in the quarter covered by the CRTX Quarterly Report.
Estimated Revenue Split amounts paid by CRTX for Products purchased at Estimated
Revenue Split amounts shall be offset against the Revenue Split payable by CRTX
to DCI in respect of such quarter. Exhibit O provides an excel sheet and an
example of this calculation.

 

  (b) Copromotion Revenue Calculation. The DCI Quarterly Report delivered
pursuant to Section 5(j) shall include (i) a calculation of Copromotion Revenue
payable, and (ii) a summary of the data in DCI’s possession necessary to
calculate Net Sales in the CF Market for such calendar quarter.

 

  (c) Review and Reconciliation. Each Party shall have a maximum of thirty
(30) days from the date of receipt of the data supplied by the other Party
pursuant to Sections 9(a) and 9(b), respectively, to review such data and to
dispute the contents thereof, and to determine what adjustments to it may be
appropriate. Such adjustments shall include, but not be necessarily limited to,
(i) taking into account amounts collected by CRTX in respect of sales that are
not in the CF Market, (ii) making arrangements for CRTX to reimburse DCI an
amount that is a portion of any rebates (except rebates relating to sales of
Product made before the Effective Date of this Agreement) actually paid by DCI
in any quarter pursuant to any Governmental Programs that is equal to the CF
Percentage for such quarter, and (iii) adjusting such amount to take account of
which Party negotiated the Best Price or similar standard used in calculating
such rebates, and the extent to which such reference price differs from the
lowest equivalent price negotiated by the other Party.

 

Page 15 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (d) Payment. At the completion of such maximum thirty (30) day period,
(i) CRTX shall make a Revenue Split payment to DCI in the amount of [***] of the
undisputed portion of the Net Sales in the CF Market that is attributable to
CRTX Orders for such quarter, as offset by Estimated Revenue Split amounts paid
by CRTX, and (ii) DCI shall make a Copromotion Revenue payment to CRTX in the
amount of [***] of the undisputed portion of the Net Sales in the CF Market that
is attributable to DCI’s sales of the Products for such quarter.

 

  (e) Disputes. In the event either Party disputes any portion of the calculated
Revenue Split or Copromotion Revenue for a given quarter, the disputing Party
shall have the right to particular data underlying such dispute. The audited
Party shall arrange a mutually convenient time for such audit, which shall be
within normal business hours, shall be at the audited Party’s place of business,
shall not exceed three (3) days in duration and shall be entirely at the
auditing Party’s expense. In the event that the audit does not conclusively
resolve the dispute, it shall be settled pursuant to the dispute resolution and
arbitration procedures set forth in Section 17.

 

  (f) Trailing Consideration. In the event that this Agreement is terminated for
any reason defined in this Agreement prior to the expiration of its Initial
Term, DCI shall continue to calculate Net Sales in the CF Market for a further
eight (8) calendar quarters or, if this Agreement would otherwise have expired
before the end of the eighth such quarter, up to the original expiration date,
and shall pay CRTX [***] of such amount within ninety (90) days of the end of
each calendar quarter, subject to the dispute resolution and arbitration
procedures set forth in Section 17, provided, however, that quarterly payments
not to exceed the average of the last two (2) quarters prior to termination, and
aggregate payments shall not exceed the Revenue Split paid by CRTX in the last
eight (8) quarters prior to termination.

 

  (g) Maintenance of Books and Records. Each Party shall maintain all books and
records necessary to calculate the Net Sales, and Net Sales in the CF Market for
seven (7) years after the end of the calendar year to which such books and
records pertain.

10. Rebates, Returns and Recalls.

 

  (a) NDC Numbers. All sales of Products shall be made under DCI’s existing
National Drug Code (“NDC”) numbers.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

 

Page 16 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (b) Government Rebates. DCI shall have all of the responsibility for entering
into contracts to pay, and paying all rebates that are payable pursuant to any
government rebate programs with respect to the Products and for filing all
necessary documentation relating to the reporting of Average Manufacturer Price
(as defined in the Social Security Act, 42 U.S.C. §1396r-8(k)) and Best Price
(as defined in the Social Security Act, 42 U.S.C. § 1396r-8(c)(1)(C)), or other
data or information regarding sales, timing and pricing, for the Products as
required by the applicable Governmental Program. Each Party will in a timely
manner provide to the other Party any information required to comply with these
reporting requirements. “Governmental Programs” shall include, but not be
limited to, Medicaid, Medicare Part D, Public Health Section 340B, TriCare and
the Department of Defense/Department of Veterans Affairs.

 

  (c) Commercial Rebates. Each Party shall have absolute discretion to negotiate
the terms and conditions of all customer agreements with non-governmental
payors, that such Party desires to enter into and that provide for a rebate or
chargeback or similar discount arrangement. Each Party shall have sole
responsibility for paying all rebates that are payable pursuant to any such
customer agreements that such Party concludes with a customer; provided that in
no event shall the foregoing require CRTX to make payment of any rebate covered
by Section 10(b), all of which shall be paid solely by DCI.

 

  (d) Returns to CRTX. All invoices for CRTX Orders shall include a provision
requiring returns of Products to be made through a returns processor nominated
by CRTX and approved by the Steering Committee. CRTX shall be financially
responsible for all returns of Products sold pursuant to CRTX Orders and
returned through the nominated returns processor.

 

  (e) Other Returns. DCI shall be financially responsible for all other returns
of Products made by any customer at any time. If any Product other than a
Product sold pursuant to a CRTX Order is returned to CRTX, CRTX will promptly
transfer such returned Product to DCI for processing. To the extent that
returned Products are returned to DCI by a customer of CRTX, DCI shall promptly
process such return in accordance with DCI’s Return Goods Policy as referenced
in Exhibit N and so advise CRTX and CRTX shall take such steps as may be
necessary to ensure that such customer is properly credited and that
documentation sufficient to support the determination of the appropriate
customer credit and its issuance is provided to DCI.

 

  (f) Recalls. DCI shall inform and seek and consider the input of CRTX with
respect to decisions and actions relating to the recall or proposed recall of
any of the Products but shall be ultimately responsible for all such decisions.
All third party or out of pocket costs of recall, including costs related to the
return of Product in a recall, will be borne by DCI. CRTX will assist in any
recall activities. DCI shall replace Products returned as a result of a recall
at its own cost and expense.

 

Page 17 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

11. Term of Agreement

 

  (a) Initial Term. This Agreement shall become effective on the Effective Date
and unless otherwise terminated or renewed pursuant to its terms, shall have an
initial term of ten (10) years (the “Initial Term”).

 

  (b) Extension Term. After the Initial Term, this Agreement shall renew
automatically for successive additional terms of two (2) years each (each an
“Extension Term”) unless either Party provides written notice to the other that
it does not wish to renew the agreement, and such notice is received at least
six (6) months prior to the expiration of the Initial Term or the then current
Extension Term, as applicable.

12. Termination.

 

  (a) Automatic Termination. This Agreement shall terminate upon written notice
of the Party not suffering the event to the other if the other Party enters
proceedings in bankruptcy, voluntarily or involuntarily, or becomes unable, in
the ordinary course of business, to pay its obligations in a timely manner.

 

  (b) Termination by DCI. DCI may terminate this Agreement:

 

  (i) upon ninety (90) days written notice to CRTX if CRTX is in breach of any
material obligation under this Agreement, and such breach is not cured within
such ninety (90) day period; or

 

  (ii) upon thirty (30) days written notice if (A) Net Sales in the four
(4) calendar quarters preceding July 1, 2016 are less than Seven Million U.S.
Dollars ($7,000,000); and (B) if upon receipt of such notice, CRTX does not,
within fifteen (15) days, make a pre-payment to DCI of Revenue Split in an
amount equal to the difference between the amount of the Revenue Split payments
DCI would have received had Net Sales been Ten Million U.S. Dollars
($10,000,000) and the amount of Revenue Split payments DCI had actually received
during such four calendar quarters, and (C) during such period, there has been
no interruption in the supply of Products; or

 

  (iii) upon thirty (30) days written notice if (A) Net Sales in the four
(4) calendar quarters preceding July 1, 2018 are less than Eighteen Million U.S.
Dollars ($18,000,000) and (B) upon receipt of notice CRTX does not, within
fifteen (15) days, make pre-payment to DCI of (if not previously paid) the Third
Milestone and the Fourth Milestone; and (C) during such period there has been no
interruption in the supply of Products.

provided, however, that as a condition to its exercise of its rights under
paragraphs (ii) or (iii) above, DCI shall pay to CRTX an amount equal to all of
the Milestone payments, if any, paid by CRTX to DCI through the date of
termination pursuant to Sections 8(b) through 8(f) above (but not Section 8(a)).

 

Page 18 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (c) Termination by CRTX. CRTX may terminate this Agreement upon ninety
(90) days written notice to DCI if:

 

  (i) DCI is in breach of any material obligation under this Agreement, and such
breach is not cured within such ninety (90) day period; or

 

  (ii) a generic or branded generic version of any of the Products is approved
for sale in the Territory; or

 

  (iii) DCI is unable to manufacture the Products or supply Products from a
second source, sufficient to meet demand, for a period exceeding one hundred
eighty (180) days, and CRTX chooses not to exercise any of its rights to
manufacture under Section 5(b) (iii); or

 

  (iv) DCI’s intellectual property is abandoned or is determined to be invalid,
or the sale of the Products is suspended because an injunction is granted to a
party who alleges that the Products infringe such party’s intellectual property;
or

 

  (v) DCI is enjoined by any governmental authority or regulatory agency from
offering the Products for sale, including as a result of DCI’s failure to uphold
its post-marketing commitments;

 

  (vi) At the first opportunity, but in any event within thirty (30) days after
the completion of the GMP Audit and CRTX’s receipt of the GMP Audit Report, CRTX
determines and so notifies DCI that, in CRTX’s absolute discretion, its
observations during the GMP Audit and/or findings in the GMP Audit Report make
termination in the best interests of CRTX (an “Early Termination”);

 

  (vii) If DCI informs CRTX that SPL will not or cannot take, or DCI does not
intend to support SPL in taking, the corrective actions and address the
deficiencies, if any, referenced in the GMP Audit Report (“DCI Audit Refusal
Notice”), CRTX, in its absolute discretion, may terminate this Agreement (“DCI
Audit Refusal Termination”); provided, however, such DCI Audit Refusal Notice
must be provided to CRTX within thirty (30) days after receipt by CRTX of the
GMP Audit Report. If DCI does not provide such DCI Audit Refusal Notice within
such time period, it will be deemed to be that SPL has agreed to remedy, and DCI
has agreed to technically support SPL in remedying, all of the deficiencies
noticed in the GMP Audit Report, and SPL has agreed to take, and DCI has agreed
to technically support SPL in taking all of the corrective actions set forth in
the GMP Audit Report; or

 

  (viii) At the first opportunity, but in any event within thirty (30) days
after CRTX acknowledgement of receipt by CRTX of SPL’s plan to address the
corrective actions and/or deficiencies, if any, referenced in the GMP Audit
Report to be provided by DCI pursuant to 13(l), CRTX has determined, in its
reasonable discretion, that the corrective actions and/or deficiencies, if any,
referenced in such plan cannot reasonably be completed or remedied by SPL or DCI
within a reasonable time frame (an “Audit Termination”).

 

Page 19 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (d) Termination by either Party. A Party may terminate this Agreement upon as
much notice as practicable in the event that a Force Majeure Event affecting the
other Party has persisted for more than one hundred eighty (180) days
notwithstanding the good faith efforts of the Parties to rearrange their
relationship in light of such event on an expedited basis.

 

  (e) Consequences of Termination. Upon expiration or termination of this
Agreement for any reason,

 

  (i) all outstanding amounts payable by one Party to the other shall be
calculated and agreed and the owing company shall pay the owed company in full
within ninety (90) days;

 

  (ii) each Party will discontinue any and all use of the other’s trademarks;

 

  (iii) CRTX will return and DCI will repurchase any unused samples, with
payment for such samples being due within ninety (90) days;

 

  (iv) each Party will return to the other or destroy any confidential
information of the other acquired during the term of this Agreement;

 

  (v) if there is an Early Termination or a DCI Audit Refusal Termination or an
Audit Termination, all of the funds at such time remaining in the escrow
established pursuant to clause 8(a) shall be released in the manner provided for
in Exhibit M; and

 

  (vi) Sections 1(e), 4(e) (to the extent relevant to activities occurring at
expiration or termination of this Agreement), 5(d), 5(j) (to the extent relevant
to activities occurring at expiration or termination of this Agreement), 6(e)
(to the extent relevant to activities occurring at expiration or termination of
this Agreement), 7, 8 (to the extent the event giving rise to a payment
thereunder occurs prior to the effective date of expiration or termination, but
subject to the requirement in Section 9, 10, 12(e) and 15 through 28 shall
survive an expiration or termination of this Agreement in accordance with their
respective terms).

 

Page 20 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

13. DCI Covenants, Representations and Affirmations.

 

  (a) Authorization; No Conflict. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby (i) are within the
corporate power of DCI and have been duly authorized by all necessary
proceedings of DCI, and (ii) do not or will not: (A) conflict with or result in
a breach of any provision of DCI’s organizational documents, (B) result in a
material breach of any material agreement to which DCI is a party, (C) result in
a violation of any governmental order to which DCI is subject, (D) require DCI
to obtain any material approval or consent from any governmental authority,
parent organization or third party, or (E) violate any legal requirement
applicable to DCI in any material respect.

 

  (b) Financial Condition. DCI affirms that the information that it has provided
to CRTX as to its financial condition is, and will at all times remain, true,
complete and correct in all material respects, and agrees to provide CRTX with
such access to its books and records as CRTX may reasonably request in order to
verify the continuing accuracy of such information.

 

  (c) Due Diligence. DCI agrees to grant to CRTX such access as it may
reasonably request to conduct confirmatory due diligence, the satisfactory
completion of which shall be a condition precedent to the effectiveness of this
Agreement. In addition, DCI covenants that it will:

 

  (i) for DCI’s fiscal year 2014, and every year thereafter that this Agreement
is in force, DCI shall provide CRTX with financial statements audited by a
certified public accountant, licensed in Pennsylvania or New Jersey and in good
standing. The audited financial statements shall consist of a balance sheet
wherein the assets, liabilities and equity of the firm are disclosed, an income
statement reporting the revenues and expenses for the current fiscal year and
explanatory notes, as well as the report of the auditor expressing the auditor’s
conclusion based on the results of the audit. The audited financial statement
shall be delivered to CRTX within ninety (90) days of the close of DCI’s fiscal
year; and

 

  (ii) regularly review its financial standing and immediately notify CRTX
should its resources be such as to call into question its viability to function
as a going concern for at least the next twelve (12) months, having due regard
to its GAAP assets and liabilities as well as known or potential liabilities
that may arise. Following such notice, the Parties shall enter into good faith
negotiations for the purpose of restructuring this Agreement or identifying
other solutions in order to avert the potential insolvency.

 

  (d)

Title to Assets and Products. DCI affirms that, except as referenced in
Section 29 of this Agreement, it (i) owns in its own right the entire right,
title and interest in all the assets necessary to operate the business of
manufacture, distribution and sale of the Products in the manner in which such
business is currently conducted,

 

Page 21 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  and in the Products, free and clear of any security interest, lien,
encumbrance, pledge, assignability or transferability restriction, community
property or other spousal partner interest or other burden of any nature
whatsoever, that would interfere with the exclusive license granted to CRTX
pursuant to this Agreement, and (ii) is in its own right a party to all
contractual agreements or arrangements that are necessary to operate the
business of manufacture, distribution and sale of the Products in the manner in
which such business is currently conducted.

 

  (e) Regulatory Compliance. DCI covenants that it will timely fulfill all
post-marketing requirements imposed by FDA in connection with the approval of
the New Drug Application for the Product. DCI affirms that it has not received
any indication from the FDA or any other governmental authority or regulatory
agency that the Products (including their packaging and labeling) do not comply
with applicable regulatory requirements.

 

  (f) No Defects. DCI affirms that the Products (including packaging and
labeling) delivered to customers will be manufactured in accordance with cGMP,
meet all applicable as well as the requirements of the Quality Agreement and are
not misbranded or adulterated and that each Product is identifiable to a
particular batch number.

 

  (g) Shelf Life. DCI affirms that the Products when delivered to specialty
pharmacies or other customers in the CF Market will have at least twelve
(12) months of shelf life.

 

  (h) Developments. DCI affirms that it has disclosed to CRTX all of its plans
to develop enhanced or successor presentations of the Products and will continue
to promptly make such disclosures at all times during the term of this
Agreement.

 

  (i) Intellectual Property. DCI affirms that to the best of its knowledge the
Products do not infringe the intellectual property rights of any third party,
and that to its knowledge no claims exist alleging such infringement. DCI
further affirms that to its knowledge no claims exist alleging the invalidity of
the patents covering the Products.

 

  (j) Government Programs. DCI affirms that all information provided to any
governmental authority in connection with sales of the Products or rebates due
with respect to such sales has been and will be complete and accurate in all
material respects and that CRTX may rely upon such information in fulfilling its
regulatory reporting obligations.

 

  (k) No Conflicts. DCI affirms that it is not a party to any agreement that
would prevent it from fulfilling its obligations under this Agreement.

 

Page 22 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (l) Supply Agreement. DCI covenants and affirms that:

 

  (i) it will audit the compliance with Good Manufacturing Practices of its raw
material supplier Scientific Protein Laboratories LLC (“SPL”) on or about
June 4, 2013 and will (A) provide CRTX, or representatives of CRTX, with the
opportunity to review the audit plan and to attend, observe and participate in
such audit and (B) will furnish CRTX a true and complete copy of the resulting
report (the “GMP Audit Report”) as soon as the same is available, and (C) will
furnish CRTX a true and complete copy of SPL’s plan to address the corrective
actions and/or deficiencies, if any, referenced in the GMP Audit Report as soon
as the same is available and obtain written acknowledgement by CRTX of receipt
of the same.

 

  (ii) it will assist and support SPL in taking any corrective actions that such
audit and the resulting report may recommend;

 

  (iii) it will procure, and deposit with the Back-Up Manufacturing Data, within
one hundred eighty (180) days of the Effective Date, the consent of SPL to the
assignment to CRTX of DCI’s rights and obligations under the Supply Agreement
dated January 15, 2013 between DCI and SPL, which consent shall be (A) effective
as of release of the consent document to CRTX from the escrow (and CRTX can date
such consent the date of release of the consent from escrow) and (B) in form and
substance reasonably acceptable to CRTX.

14. CRTX Covenants, Representations and Affirmations.

 

  (a) Authorization; No Conflict. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby (i) are within the
corporate power of CRTX and have been duly authorized by all necessary
proceedings of CRTX, and (ii) do not or will not: (A) conflict with or result in
a breach of any provision of CRTX’s organizational documents, (B) result in a
material breach of any material agreement to which CRTX is a party, (C) result
in a violation of any governmental order to which CRTX is subject, (D) require
CRTX to obtain any material approval or consent from any governmental authority,
parent organization or third party, or (E) violate any legal requirement
applicable to CRTX in any material respect.

 

  (b) [intentionally omitted]

 

  (c) No Conflicts. CRTX affirms that it is not a party to any agreement that
would prevent it from fulfilling its obligations under this Agreement.

 

  (d)

Due Diligence. CRTX agrees to grant to DCI such access as it may reasonably
request to conduct confirmatory due diligence, the satisfactory completion of
which shall be a condition precedent to the effectiveness of this Agreement. In
addition, for any fiscal year in which CRTX is not required to make public
disclosures on SEC Forms 10-Q and 10-K, for so long as this Agreement is in
force, CRTX shall provide DCI with financial statements audited by a certified

 

Page 23 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  public accountant, licensed in North Carolina and in good standing. The
audited financial statements shall consist of a balance sheet wherein the
assets, liabilities and equity of the firm are disclosed, an income statement
reporting the revenues and expenses for the current fiscal year and explanatory
notes, as well as the report of the auditor expressing the auditor’s conclusion
based on the results of the audit. The audited financial statement shall be
delivered to DCI within ninety (90) days of the close of CRTX’s fiscal year.

15. Relationship of the Parties. In fulfilling its obligations under this
Agreement, CRTX is acting as an independent contractor. Except as contemplated
under this Agreement, it does not have the right to, and will not at any time
hereafter without DCI’s prior written consent, transact any business in the name
of DCI or obligate it in any manner, character or description. Absent its prior
written consent, DCI shall not, under any circumstances, be liable for any
agreement, contract, representation or warranty which CRTX has made or may enter
into or make. CRTX shall indemnify and hold DCI harmless from the consequences
of representations or warranties made by CRTX except as expressly authorized by
DCI in writing. This Agreement does not establish or create a partnership or
joint venture among the Parties.

16. Compliance with Laws. Each Party shall in all material respects conform its
practices and procedures relating to the marketing, detailing and promotion of
the Products in the Territory to all applicable laws, regulations and
guidelines, including, but not limited to, the Food, Drug and Cosmetic Act, the
Food and Drug Administration Amendments Act of 2007, the Prescription Drug
Marketing Act, the Anti-Kickback Statute (42 U.S.C. 1320a-7b(b)), the Generic
Drug Enforcement Act of 1992 and the American Medical Association (“AMA”)
Guidelines on Gifts to Physicians from Industry (the “AMA Guidelines”), as the
same may be amended from time to time. Each of DCI and CRTX shall promptly
notify the other Party of and provide such Party with a copy of any material
adverse correspondence or other reports with respect to the promotion of the
Products that is received from the marketplace, or from the U.S. Department of
Health and Human Services or its components (including the FDA and the Office of
the Inspector General), or from the AMA relating to such laws, regulations and
guidelines.

17. Dispute Resolution.

 

  (a) Steering Committee. The Parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiation in
the forum of the Steering Committee.

 

  (b) Executives. Subject to Section 2(e), if the Steering Committee is unable
to resolve any dispute, or if any dispute arises that is not related to the
matters specifically delegated to the Steering Committee under this Agreement,
it shall be referred to the Chief Executives of the Parties who shall negotiate
in good faith for a period of up to thirty (30) days to reach a reasonable
solution.

 

Page 24 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (c) Mediation. Any dispute that has not been resolved by the Chief Executives
after thirty (30) days shall be referred to mediation before a mediator that is
mutually acceptable to the Parties, and such mediation shall be conducted as
soon as practicable, but in no event after more than a further sixty (60) days.

 

  (d) Arbitration. Any claim of either Party that arises out of a dispute that
has not been resolved through mediation shall be settled by arbitration in
accordance with the then current Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes by three (3) independent and
impartial arbitrators. Each Party shall appoint one (1) arbitrator, and the two
(2) arbitrators will select a third. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §1-16. The Parties agree that limited
discovery shall be allowed in accordance with the Federal Rules of Civil
Procedure, Rule 26(a)(1) - (3) (as in effect on the date hereof), which
disclosure shall be made within sixty (60) days of the initiation of
arbitration. All issues regarding compliance with this mandatory disclosure
shall be decided by the arbitrators pursuant to the Federal Rules of Civil
Procedure, and judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof.

 

  (e) Choice of Law. The arbitrators shall determine the dispute in accordance
with this Agreement and the substantive rules of law (but not the rules of
procedure) of the State of New York. The place of arbitration shall be in the
State of New York.

 

  (f) Injunctive Relief. Nothing in this Article 17 shall limit the Parties
rights to seek injunctive relief under the Confidentiality Agreement.

 

  (g) Step In Rights. Nothing in this Article 17 shall limit the right of either
Party, after initiation of the dispute resolution procedures envisaged in this
Section 17, to step in and take any action on behalf of the other Party that is
reasonably necessary to ensure the continued lawful sale of Products in the CF
Market, and to the extent the Party so stepping in incurs out of pocket expenses
in taking such action on behalf of the other Party, it may offset such expenses
against its financial obligations to the other Party under this Agreement until
such time as any underlying dispute is finally resolved.

18. Confidentiality; Public Announcements.

 

  (a) The Parties have previously executed a Confidentiality Agreement (the
“Confidentiality Agreement”) and an amendment thereto, both of which appear as
Exhibits L and L-1, and are hereby incorporated by Reference in this Agreement
and made a part hereof, provided, however, that, the uses of confidential
information permitted under the Confidentiality Agreement shall include all uses
that may be necessary or desirable to enable CRTX to perform its obligations
under this Agreement, and to the extent that any provisions of the
Confidentiality Agreement conflict with any provisions of this Agreement, the
provisions of this Agreement shall govern.

 

Page 25 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  (b) The Parties have agreed on an initial press release of the transaction
contemplated by this Agreement which is attached hereto as Exhibit K (the
“Initial Press Release”). The Initial Press Release may be issued or used by
each Party individually or by the Parties jointly on or after the Effective
Date. Thereafter, each Party may disclose the information contained in such
press release without need for further approval by the other.

 

  (c) CRTX may make subsequent public disclosures from time to time after good
faith consultation with DCI. DCI may make such public disclosures only with the
approval of CRTX, which approval will not be unreasonably withheld or delayed.
When a Party (the “Requesting Party”) elects to make any such public disclosure,
it will give the other Party (the “Cooperating Party”) at least five
(5) business days notice to review and comment on such statement, and in any
event the Cooperating Party shall work diligently and reasonably to agree on the
text of any proposed disclosure in an expeditious manner.

19. Force Majeure. Neither Party shall be liable for failure or delay in
fulfilling its obligations under this Agreement where such failure or delay is
due, in whole or in part, to intervention of any governmental authority or acts
of regulatory agencies, fires, earthquakes, acts of God or causes beyond its
reasonable control (each a “Force Majeure Event”). If a Force Majeure Event
occurs, the affected Party shall promptly notify the other Party, and the
Parties shall attempt, in good faith, to rearrange their relationship, including
by amicable termination, so as to minimize the ill effects of the event on each
other.

20. Notices. Wherever notice is required or permitted hereunder, it shall be by
personal delivery, first class mail, overnight delivery service, or sent by
facsimile transmission, with electronic confirmation, properly directed to the
Party at its address and contact information listed below, and shall be
effective upon receipt in the case of personal delivery, overnight delivery or
facsimile, and five days after mailing in the case of first class mail. Said
address and contact information may be changed from time to time by similar
written notice.

 

If to CRTX:   If to DCI: Cornerstone Therapeutics Inc.   Digestive Care Inc.
1255 Crescent Green Drive   1120 Win Drive Cary, NC 27518   Bethlehem, PA 18017
Attention: General Counsel   Attention: Chief Executive Officer Phone:
9196786524   Phone: 610-882-5950 Fax:     9196786599   Fax:     610-882-0349

 

 

Page 26 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

21. Indemnification.

 

  (a) Indemnity.

 

  (i) Each Party (each, an “Indemnifying Party”) shall defend, at its own
expense, indemnify, and hold harmless the other Party (the “Indemnified Party”)
and its Affiliates, and its and their respective directors, officers, employees,
agents and other representatives (collectively, the “Indemnified Persons” of the
Indemnified Party), from and against any and all damages, liabilities, losses,
costs, and expenses, including reasonable attorneys’ fees (“Losses”) arising out
of any third party claim, suit or proceeding (“Claim”) brought against the
Indemnified Party or its Indemnified Persons to the extent such Claim arises out
of or relates to (A) any breach or violation by the Indemnifying Party of, or
failure to perform by the Indemnifying Party of, any representation, warranty,
covenant, or other obligation in this Agreement, or the falsehood of any
affirmation of the Indemnifying Party, in each case unless waived in writing by
the Indemnified Party; (B) the negligence or willful misconduct of the
Indemnifying Party or any of its Indemnified Persons or its third party
contractors (including third party manufacturers or suppliers); (C) any
violation of applicable laws by the Indemnifying Party or any of its Indemnified
Persons or its third party contractors (including third party manufacturers or
suppliers); or (D) in the case of CRTX as the Indemnifying Party, any actions of
the CF Sales Force, including any false or misleading representations to
professionals, customers, or others regarding DCI or the Product; except to the
extent, in each case, ((A), (B), (C) and (D)), any Losses for which the
Indemnified Party has an obligation to indemnify the Indemnifying Party or its
Indemnified Persons pursuant to this Section 21, as to which Losses each Party
shall indemnify the other to the extent of their respective liability for such
Losses.

 

  (ii) In addition, DCI shall defend, at its own expense, indemnify, and hold
harmless CRTX and its Indemnified Persons, from and against losses arising out
of claims brought against CRTX or its Indemnified Persons to the extent such
claim arises out of or relates to (A) any claim made by any person that the
manufacture, use, or sale of the Products infringes or misappropriates the
patent, trademark, or other intellectual property rights of such person, (B) any
claim for products liability with respect to the Products, or (C) without
limitation of clause (B), any claim based on death, personal injury, or property
damage arising out of the manufacture of the Products by or on behalf of DCI
(including such manufacture or supply by third party manufacturers or suppliers
to DCI’s specifications).

 

  (iii)

The Indemnified Party shall promptly notify the Indemnifying Party in writing of
any claim and shall give the Indemnifying Party full information and assistance
in connection therewith. The Indemnifying Party’s

 

Page 27 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

  obligation to defend, indemnify, and hold harmless any Indemnified Person
shall be reduced to the extent the Indemnified Party’s delay in providing
notification pursuant to the previous sentence results in prejudice to the
Indemnifying Party. The Indemnifying Party shall have the sole right to control
the defense and the sole right to settle or compromise the claim, except that
the prior written consent of the Indemnified Party shall be required in
connection with any settlement or compromise that could (A) place any obligation
on or require any action on the part of the Indemnified Party, (B) admit or
imply any liability or wrongdoing on the part of the Indemnified Party or
(C) not provided a full release of claims in favor of the Indemnified Persons.
Notwithstanding the foregoing, the Indemnified Party may participate in such
defense through counsel of its choice, but the cost of such counsel shall be
borne solely by the Indemnified Party.

 

  (b) No Consequential Damages. Neither CRTX nor DCI shall be entitled to or
liable for any indirect, special, contingent or consequential or punitive
damages including, without limitation, damages for loss of use, revenue, profit
or product, operating costs, financing and interest costs and business
interruption, however the same may be caused, including, without limitation, the
fault, breach of contract, tort (including the concurrent or sole and exclusive
negligence), strict liability or otherwise of the other Party, even if such
Party is advised of the possibility of such damages.

 

  (c) Insurance. DCI shall at all times maintain product liability insurance
covering the Products and naming CRTX as an additional insured, in an amount not
less than Five Million U.S. Dollars ($5,000,000) aggregate and per occurrence.

 

  (d) Insurance. CRTX shall at all times maintain product liability insurance
covering the Products and naming DCI as an additional insured, in an amount not
less than Five Million U.S. Dollars ($5,000,000) aggregate and per occurrence.

22. Governing Law. All questions concerning the validity or meaning of this
Agreement or relating to the rights and obligations of the Parties with respect
to performance under this Agreement shall be construed and resolved under the
laws of the State of New York.

23. Severability. The intention of the Parties is to comply fully with all laws
and public policies, and this Agreement shall be construed consistently with all
laws and public policies to the extent possible. If and to the extent that any
arbitration panel determines that it is impossible to construe any provision of
this Agreement consistently with any law or public policy and consequently holds
that provision to be invalid, such holding shall in no way affect the validity
of the other provisions of this Agreement, which shall remain in full force and
effect.

24. Failure or Omission. No failure or omission by either Party to insist upon
or enforce any of the terms of this Agreement shall be deemed a waiver of such
terms.

 

Page 28 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

25. Successors, Assignment, and Divestiture

 

  (a) Successors. Subject to Section 25(b), this Agreement is binding on the
Parties and their successors in interest, including those that may succeed by
assignment, transfer or otherwise to the ownership of either of the Parties or
of the assets necessary to the conduct of the business to which this Agreement
relates.

 

  (b) Assignment. In the event that either Party contemplates the assignment of
any of its rights or obligations under this Agreement, it shall so notify the
other Party in writing, and the other Party will have thirty (30) days in which
either to consent in writing to such assignment or to provide written notice of
its intention to terminate this Agreement effective ninety (90) days from the
date of such notice, provided, however, that no consent shall be required to an
assignment to a party that is the majority owner of, is majority owned by, or
under common majority ownership with, the assigning party, or is the acquirer or
successor to all of the business of the assigning party to which this Agreement
relates.

26. Complete Agreement. This Agreement, along with its exhibits, the Quality
Agreement, and Escrow Agreement, constitute the entire agreement between the
Parties, and cancels and supersedes any and all previous agreements between the
Parties with respect to the subject matter hereof. All modifications or
amendments hereto must be in writing and signed by both Parties. No renewal,
termination or cancellation of this Agreement, or modification or waiver of any
of the provisions herein contained, or any future representation, promise or
condition in connection with the subject matter hereof, shall be binding unless
it is made in writing, dated subsequently and signed on its behalf by an
authorized officer or employee of each Party. A mere acknowledgement or
acceptance of any order containing different terms or otherwise inconsistent
with the terms of this Agreement shall not be deemed an acceptance or approval
of such inconsistent provisions.

27. Headings. The headings of the several sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several sections hereof. The Parties acknowledge they have thoroughly reviewed
this Agreement and mutually agreed upon its terms.

28. Public Disclosures. Neither Party shall make any press release or other
public disclosure describing the terms of this Agreement, or the relationship to
which it refers, without first giving the other Party the opportunity to review
and approve such disclosure.

29. Family Partnership. DCI represents that those assets identified on Exhibit R
are used in the operation of DCI’s business and are owned by The Sipos Family
Partnership (the “Partnership”). To acknowledge that the Partnership may
therefore need to execute certain documents and take certain actions in order to
effectuate the intentions of the parties as reflected in this Agreement and the
other agreements executed in connection with this Agreement, DCI will procure
that, as a condition precedent to the effectiveness of this Agreement, the
Partnership executes the Letter of Assurance attached to this Agreement as
Exhibit S.

 

Page 29 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives:

 

Digestive Care, Inc.     Cornerstone Therapeutics Inc. By:  

/s/ Tibor Sipos

    By:  

/s/ Alastair McEwan

Title:  

President

    Title:  

Chief Financial Officer

Date:  

7-3-2013

    Date:  

2 July 2013

 

Page 30 of 74



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT A

PRODUCTS

 

CURRENTLY FDA APPROVED AND AVAILABLE:   Commercial       Pertzye 8000   NDC
59767-008-01   100 capsules/bottle   12 bottles/case Pertzye 8000   NDC
59767-008-02   250 capsules/bottle   6 Bottles/case Pertzye 16000   NDC
59767-016-01   100 capsules/bottle   12 bottles/case Pertzye 16000   NDC
59767-016-02   250 capsules/bottle   6 bottles/case Samples       Pertzye 8000  
NDC 59767-008-99   100 capsules/bottle   12 bottles/case Pertzye 8000   NDC
59767-008-00   20 capsules/bottle   12 bottles/case Pertzye 16000   NDC
59767-016-99   100 capsules/bottle   12 bottles/case Pertzye 16000   NDC
59767-016-00   20 capsules/bottle   12 bottles/case FUTURE DEVELOPMENT:
Commercial       Pertzye [***]   NDC 59767-[***]-XX   100 capsules/bottle   12
bottles/case Pertzye [***]   NDC 59767-XXX XX   100 capsules/bottle   12
bottles/case Pertzye [***]   NDC 59767-[***]-XX   100 capsules/bottle   12
bottles/case Pertzye [***]   NDC 59767-[***]-XX   250 capsules/bottle   6
bottles/case Samples       Pertzye [***]   NDC 59767-[***]-XX   100
capsules/bottle   12 bottles/case Pertzye [***]   NDC 59767-[***]-XX   20
capsules/bottle   12bottles/case Pertzye [***]   NDC 59767-XXX XX   20
capsules/bottle   12bottles/case Pertzye [***]   NDC 59767-[***]-XX   100
capsules/bottle   12bottles/case Pertzye [***]   NDC 59767-[***]-XX   20
capsules/bottle   12bottles/case

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT B

CAPITALIZED TERMS

 

Defined Term

  

Section

Agreement

   Preamble

AMA

   16

AMA Guidelines

   16

Audit Termination

   12(c)(viii)

Average Manufacturer Price

   10(b)

Back Up Manufacturing Data

   5(b)(iv)

Best Price

   10(b)

CF

   Recitals

CF Market

   7(b)

CF Percentage

   7(b)

CF Sales Force

   3(a)

cGMP

   5(a)

Claim

   21(a)(i)

Committed Promotional Spend

   3(e)

Confidentiality Agreement

   18(a)

Complaints

   Exhibit F

Copromotion Revenue

   Recitals

Cooperating Party

   18(c)

CRTX

   Preamble

CRTX Orders

   6(a)

CRTX Quarterly Report

   4(e)

DCI

   Recitals

DCI Audit Refusal Notice

   12(c)(vii)

DCI Audit Refusal Termination

   12(c)(vii)

DCI Quarterly Report

   5(j)

DCI’s Returned Goods Policy

   Exhibit N

Early Termination

   12(c)(vi)

Effective Date

   Preamble

EPI

   Recitals

Escrow Agreement

   Exhibit G

Escrow Payment

   8(a)(ii)

Estimated Revenue Split

   6(b)

Extension Term

   11(b)

Facilities

   13(c)

FDA

   3(c)

Fifth Milestone

   8(f)

First Milestone

   8(b)

Force Majeure Event

   19

Fourth Milestone

   8(e)

FTE

   3(a)



--------------------------------------------------------------------------------

Corrected and Restated

 

GMP Audit Report

   13(l)(i)

Governmental Programs

   9(a)

GPOs

   1(a)

Indemnified Party

   21(a)(i)

Indemnifying Party

   21(a)(i)

Indemnified Persons

   21(a)(i)

Initial Press Release

   18(b)

Initial Term

   11(a)

Insolvency Opinion

   12(c)(v)

Loan and Security Agreement

   13(c)

Losses

   21(a)(i)

NDC

   10(a)

Net Sales

   7(a)

Nonrefundable Payment

   8(a)(i)

PADERS

   5(d)

Partnership

   29

Party

   Recitals

Parties

   Recitals

PDMA

   3(g)

Products

   Exhibit A

Promotion Year

   3(e)

Quality Agreement

   5(a)

Requesting Party

   18(c)

Revenue Split

   Recitals

Second Milestone

   8(c)

SPL

   13(l)(i)

Steering Committee

   2(a)

Target Customers

   1(a)

Territory

   1(d)

Third Milestone

   8(d)

Trademarks

   1(h)

Transaction Documents

   29



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT C

MATTERS WITHIN THE PURVIEW OF THE STEERING COMMITTEE

 

  •  

Review and approval of previous meeting minutes

 

  •  

First line dispute resolution

 

  •  

Review of packaging, promotional labeling and other promotional materials,
including use of trademarks

 

  •  

Review of discounting practices in connection with reconciliation of the effect
of Government Rebates on Net Sales calculations

 

  •  

Oversight of sales force training and PRB review of sales materials

 

  •  

Setting and changing of Estimated Revenue Split

 

  •  

Reviewing Quarterly Reports

 

  •  

Planning for and allocating product samples



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT D

DCI MEDICAL INFORMATION REQUEST AND MEDICAL REPORTING FORMS

FORM F-GEN-027-01

Rev. #1

Effective Date:                     

DIGESTIVE CARE, INC.

Complaint Report Form

 

QA ONLY    Complaint #    ADE (Y/N):    By:    Date:

 

1.      COMPLAINT RECEIPT AND SUMMARY

Prepared By

(Name and Title):

When (date) and how (oral, phone, fax, email, mail, other) was the complaint
received, and who reported it (name and contact information)?       Provide a
description of the nature of the complaint, including when (date) and where did
this event happen and/or was it observed, how long did it last or is it
on-going, what (if any) material/ product (name, strength and lot number) was
involved    

 

2.      COMPLAINT PROCESSING (by QA)

Describe any additional information collected to confirm the complaint.

(attach copies of supporting documentation)

     

Is an investigation required:

¨  Yes (attach a copy of the Investigation Report and supporting documentation)

 

¨  No; Reason:

Complaint Processed By:

(name and title)

 

3.      COMPLAINT CLOSURE (by the Head of the Quality Unit or designee)

1.      If the complaint represents a post marketing adverse drug experience
(ADE), determine if the event meets the requirements (serious/unexpected) for
reporting to the FDA.

¨  No;        ¨  Yes; AE#

If yes, date submitted to FDA:

(attach a copy of the report)

Was a reply sent to the complainant:

¨  Yes; Date:                                  (attach a copy)

 

¨  No; Reason:

Date Complaint Closed:

 

  

By:

 



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT E

MATTERS TO BE INCLUDED IN THE QUARTERLY REPORT

By CRTX

 

  •  

Analysis of full prescribing data on which Net Sales in the CF Market
determination is based

 

  •  

FTE Expansion and hiring plans

 

  •  

Rolling 12 month forecast of prescription and sample demand for Products

 

  •  

Such other items as the Steering Committee may reasonably request

By DCI:

 

  •  

Analysis of full prescribing data on which Net Sales in the CF Market
determination is based

 

  •  

Finished Product inventory levels and a summary of the production schedule
during the quarter

 

  •  

Status of any open manufacturing, supply chain or regulatory issues, including
periodic progress reports on compliance with post-marketing commitments.

 

  •  

Such other items as the Steering Committee may reasonably request



--------------------------------------------------------------------------------

Corrected and Restated

 

Exhibit F

Quality Agreement

Commercial Product

Between

CORNERSTONE THERAPEUTICS, INC.

a corporation existing under the laws of Delaware

(“CRTX”)

-and-

DIGESTIVE CARE, INC.

a corporate existing under the laws of Pennsylvania

(“DCI”)

Specific sites covered by this Quality Agreement:

Digestive Care, Inc.

1120 Win Drive

Bethlehem, PA 18017

Effective Date: APRIL xx, 2013

Version No. 00

SIGNATURES OF APPROVAL:

 

DCI:        

 

Tibor Sipos, PhD     Signature President and Chief Scientific Officer        

 

    Date CRTX:        

 

Alan T. Roberts     Signature VP, Scientific Affairs        

 

    Date



--------------------------------------------------------------------------------

Corrected and Restated

 

I. INTRODUCTION and SCOPE

This Quality Agreement defines the duties and responsibilities of Digestive
Care, Inc. (DCI) and Cornerstone Therapeutics, Inc. (CRTX) for the supply of
PERTZYE® (pancrelipase) Delayed-Release Capsules (the “Product”) under the terms
of a marketing and sales licensing agreement (the “Agreement”).

Under the Agreement, DCI is required to ensure that the Product is manufactured
in accordance with Current Good Manufacturing Practices (“cGMP”), is correctly
labeled, and conforms to the Specifications as contained in the FDA Approved NDA
#22-175 at the time of release and throughout the established shelf-life. The
purpose of the Quality Agreement is to ensure that only conforming Product is
distributed and sold.

The parties desire to allocate responsibility for matters relating to the
Product. A detailed checklist of the activities associated with this agreement
is contained in Appendix A. The responsibility for each activity is assigned to
DCI and/or CRTX indicated as marked with “X” in the appropriate box of the
checklist. If marked with “(X)”, cooperation is required from the designated
party.

 

II. GENERAL PROVISIONS and DEFINITIONS

 

1 Any communications about the subject matter of this Quality Agreement will be
directed, in the first instance, to the person(s) identified in Appendix B as
responsible for Quality.

 

2 Capitalized terms not otherwise defined herein will have the same meaning
specified in the Agreement.

 

3 If any provision of this Quality Agreement should be, or found, invalid or
unenforceable by law, the rest of the provisions will remain valid and binding
and the parties will negotiate a valid provision which meets as close as
possible the objective of the invalid provision.

 

4 If this Quality Agreement requires modification so that the party affected
cannot be reasonably expected to continue to perform under this Quality
Agreement, then the parties will negotiate and revise the Quality Agreement
accordingly.

 

5 Any amendment of this Quality Agreement will be made in writing and signed by
both parties.

 

6 The Effective Date is set forth on the cover page of this Quality Agreement
and will remain valid until the Quality obligations under the applicable
Agreements have been fulfilled.

 

7 If there is any conflict between the terms of this Quality Agreement and the
Agreement, the Agreement will control except for any specific Quality issue.

For purposes of this Quality Agreement, the following definitions shall apply:

 

  •  

“FDA” means the United States Food and Drug Administration.



--------------------------------------------------------------------------------

Corrected and Restated

 

  •  

“Regulatory Authority” means the FDA or other entity involved in the
authorizations as required to operate a pharmaceutical manufacturing Facility.

 

  •  

“Facility” means the DCI facility located in Bethlehem, PA.

 

  •  

“GMP” means the current Good Manufacturing Practices for Finished
Pharmaceuticals promulgated by the FDA, Title 21 Code of Federal Regulations
(CFR), Sections 210 and 211, as amended.

 

  •  

“Applicable Laws” means the rules and regulations governing the operations of a
pharmaceutical manufacturing Facility, as promulgated by the FDA or other
Regulatory Authority.

 

  •  

“Specifications” means the testing procedures and quality control data,
requirements, or standards for control of the identity, strength, quality, and
purity of the Product.

 

  •  

“SOPs” means the standard operating procedures in effect at DCI or CRTX.

 

  •  

“Complaint” means any communication received via any type of oral and/or written
format, regarding the possible failure of a drug product to meet any of its
specifications. This also includes any communication that may represent a post
marketing adverse drug experience as defined herein.

 

  •  

Adverse Drug Experience (ADE): Per 21CFR§314.80 “Any adverse event associated
with the use of a drug in humans, whether or not considered drug related,
including the following: An adverse event occurring in the course of the use of
a drug product in professional practice; an adverse event occurring from drug
overdose whether accidental or intentional; an adverse event occurring from drug
abuse; an adverse event occurring from drug withdrawal; and any failure of
expected pharmacological action.”

 

  •  

Serious adverse drug experience: Per 21CFR§314.80 “Any adverse drug experience
occurring at any dose that results in any of the following outcomes: Death, a
life-threatening adverse drug experience, inpatient hospitalization or
prolongation of existing hospitalization, a persistent or significant
disability/incapacity, or a congenital anomaly/birth defect.” Any important
medical events that may require medical or surgical intervention to prevent one
of the outcomes in this definition is also considered a serious adverse drug
experience.

 

  •  

Unexpected adverse drug experience: Per 21CFR§314.80 “Any adverse drug
experience that is not listed in the current labeling for the drug product.”



--------------------------------------------------------------------------------

Corrected and Restated

 

APPENDIX A: RESPONSIBILITY CHECKLIST

 

RESPONSIBILITIES

  CRTX   DCI Regulatory Authorizations & GMP Compliance     1. Responsible for
obtaining and maintaining the permits, licenses, registrations and other
authorizations as required, to operate a pharmaceutical manufacturing Facility.
    X 2. Responsible for obtaining and maintaining regulatory approvals for the
Product, including without limitation, marketing and post-marketing approvals.  
  X 3. Responsible for maintaining and operating the Facility in compliance with
cGMP regulations, and applicable environmental, occupational health and safety
laws.     X 4. Will not employ or use the services of any individual who is
debarred by FDA or who has engaged in activities that could lead to being
debarred.   X   X 5. Upon reasonable notice, will permit CRTX to conduct audits
of records applicable to the manufacture and control of the Product. CRTX audits
are limited to one (1) audit per calendar year unless for cause.     X 6. Will
provide CRTX the finished product Certificate of Analysis for each batch
released.     X 7. CRTX will provide regulatory and medical review on CRTX
promotional items. During the CRTX review process, promotional items will be
provided to DCI for review, approval and submission to FDA. CRTX will not
disseminate any promotional items without approval from DCI.   X   X Regulatory
Authority Actions     8. Responsible for handling regulatory inquiries related
to the Product.     X 9. Promptly notify the other party of any Regulatory
Authority communications, requests or investigations relating to the Product.  
X   X 10. Promptly notify CRTX of any Regulatory Authority notice of inspection
or inspection of the Facilities directly relating to the Product.     X 11.
Provide copies of any Form FDA-483’s, Warning Letters or the like from
Regulatory Authorities relating to items 7 and 8.   X   X



--------------------------------------------------------------------------------

Corrected and Restated

 

APPENDIX A: RESPONSIBILITY CHECKLIST

 

RESPONSIBILITIES

  CRTX   DCI Customer Service, Complaints & AEs     12. Maintain a call center
for collecting information, managing and responding to customer inquiries
relating to the Products by the respective customer base.   X   X 13. CRTX field
sales force shall submit inquiries deemed to meet the definition of a Complaint
to the CRTX call center using the CRTX SOP. Complaints received by the CRTX call
center will be submitted to DCI in a format containing the information required
on the DCI designated form. Such information will be made available to DCI as
soon as possible but in no case later than 72 hours of receipt by CRTX, or at
such earlier time as may be appropriate under applicable regulations.   X   14.
Responsible for the timely investigation of Complaints originating from CRTX
customers.   (X)   X 15. Responsible for reporting adverse event information
(Expedited and Periodic Adverse Drug Experience Reports) to appropriate
Regulatory Authorities in accordance with applicable legal requirements.     X
16. Responsible for adverse event related activities including but not limited
to reviewing scientific literature, signal detection, record retention,
maintaining data privacy, ad-hoc reports requested by Regulatory Authorities and
audits.     X 17. As needed, CRTX will retrieve complaint sample(s) and forward
them to DCI in a timely manner to aid a complete and comprehensive
investigation.   X   18. Responsible for regulatory reporting obligations,
including the timely reporting of Complaints to appropriate regulatory
authorities in accordance with applicable legal requirements.     X Product
Failures, NDA Field Alerts & Recalls     19. DCI will notify CRTX within three
(3) business days, of any information that indicates a Product supplied to CRTX
has failed to remain within specifications.     X 20. Responsible for making
decisions and managing actions relating to NDA Field Alerts, or Recalls of the
Product. CRTX will assist in these activities as requested by DCI.   (X)   X



--------------------------------------------------------------------------------

Corrected and Restated

 

APPENDIX B: CONTACT LIST

 

    

DCI

 

CRTX

Responsibility   Quality Name   Tibor Sipos, PhD   Jennifer Fetterolf Title  
President and Chief Scientific Officer   Senior Manager, Quality Assurance Phone
  610-882-5950   919-678-6641 Fax   610-882-0349   919-678-6599 E-mail  
tsipos@digestivecare.com   jennifer.fetterolf@crtx.com Address  

1120 Win Drive

Bethlehem, PA 18017

 

1255 Crescent Green Drive

Suite 250 Cary, NC 27518

Responsibility   Regulatory Affairs Name   Eve Damiano, MS, RAC   Ashlie Adams,
MS, RAC Title   Sr. VP, Operations   Sr. Manager, Regulatory Affairs Phone  
610-882-5950   919-678-6602 Fax   610-882-0349   919-678-6599 E-mail  
edamiano@digestivecare.com   Ashlie.adams@crtx.com Address  

1120 Win Drive

Bethlehem, PA 18017

 

1255 Crescent Green Drive

Suite 250

Cary, NC 27518

Responsibility   Scientific/Medical Information Name   Tibor Sipos, PhD   Jo
Anne Thomas Title   President and Chief Scientific Officer   Medical Information
Manager Phone   610-882-5950   919-678-6529 Fax   610-882-0349   919-678-6599
E-mail   tsipos@digestivecare.com   Joanne.thomas@crtx.com Address  

1120 Win Drive

Bethlehem, PA 18017

 

1255 Crescent Green Drive

Suite 250 Cary, NC 27518

Responsibility   Account Manager Name   Steve Berens   Jason Beyer Title   VP,
Sales and Marketing   Senior Product Manager Phone   610-882-5950   919-678-6622
Fax   610-882-0349   919-678-6599 E-mail   sberens@digestivecare.com  
jason.beyer@crtx.com Address  

1120 Win Drive

Bethlehem, PA 18017

 

1255 Crescent Green Drive

Suite 250 Cary, NC 27518



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT G

Back Up Manufacturing Data Escrow Agreement

This Back Up Manufacturing Data Escrow Agreement (the “Agreement”), by and
between Digestive Care, Inc., a Pennsylvania corporation, having a place of
business at 1120 Win Drive, Bethlehem, PA 18017 (“DCI”) and Cornerstone
Therapeutics Inc., a Delaware corporation (“CRTX”), having a place of business
at 1255 Crescent Green Drive, Suite 250, Cary, NC 27518, is Exhibit G to the
License and Distribution Agreement executed contemporaneously herewith by DCI
and CRTX, and is incorporated therein. This Agreement is separately and
independently enforceable. This Agreement shall be deemed effective as to DCI
and CRTX on the Effective Date of the aforementioned License and Distribution
Agreement. This Agreement shall be deemed effective as to the Escrow Agent on
the date signed by the Escrow Agent.

WHEREAS, in order to induce CRTX to enter into the aforementioned License and
Distribution Agreement, DCI has agreed to escrow Back Up Manufacturing Data,

WHEREAS, DCI and CRTX intend this Agreement to be considered as supplementary to
the aforementioned License and Distribution Agreement, pursuant to Title 11
United States [Bankruptcy] Code, Section 365(n), and

WHEREAS. Escrow Agent desires to administer the Escrow pursuant to the terms of
this Agreement,

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and intending to be legally bound hereby, DCI, CRTX and Escrow Agent
agree as follows:

 

1. Term of Agreement. The Term of this Agreement shall be of even term with the
aforementioned License and Distribution Agreement executed by DCI and CRTX and
any extensions thereto.

 

2. DCI Responsibilities.

 

  (a) Escrow Agent Candidates Selection. DCI’s Steering Committee
representatives shall cooperate with CRTX’s Steering Committee representatives
to promptly identify and select an independent and unaffiliated candidate to
serve as Escrow Agent, or in the case of the resignation of Escrow Agent, to
promptly identify and select an independent and unaffiliated candidate to serve
as successor Escrow Agent.

 

  (b)

Data Deposit. DCI shall submit deposit material as provided by Paragraph
5(b)(iv) of the aforementioned License and Distribution Agreement (“Deposit



--------------------------------------------------------------------------------

Corrected and Restated

 

  Material”) to Escrow Agent within thirty (30) days of Escrow Agent’s signing
this Agreement. DCI shall also update Deposit Material from time to time to
assure Deposit Material constitutes the latest update or edition of such
material. At the time of each deposit or update, DCI shall provide to both CRTX
and Escrow Agent with an accurate and complete description of initial or updated
Deposit Material. DCI agrees, subject to the receipt of customary
confidentiality undertakings, to provide a mutually acceptable third party with
such access to the Deposit Material as may be reasonably necessary to verify, on
behalf of CRTX, its accuracy and completeness

 

  (c) Deposit Expenses. DCI shall alone be responsible for paying the costs and
expenses of making and submitting the Deposit Materials and descriptions
thereof.

 

  (d) Steering Committee Co-chair Identification. DCI shall keep Escrow Agent
apprised of the identity of their co-chair of the Steering Committee under the
License and Distribution Agreement as the person whose written instructions to
Escrow Agent will be legally binding on DCI. DCI’s Steering Committee co-chair
will maintain the accuracy of their name and contact information provided to the
Escrow Agent during the Term of this Agreement and advise Escrow Agent of
successor Steering Committee co-chair.

 

3. CRTX Responsibilities.

 

  (a) Escrow Agent Candidates Selection. CRTX’s Steering Committee
representatives shall cooperate with DCI’s Steering Committee representatives to
promptly identify and select an independent and unaffiliated candidate to serve
as Escrow Agent, or in the case of the resignation of Escrow Agent, to promptly
identify and select an independent and unaffiliated candidate to serve as
successor Escrow Agent.

 

  (b) Escrow Agent Fees and Expenses. CRTX shall alone be responsible for paying
the costs and expenses of the Escrow Agent.

 

  (c) Steering Committee Co-chair Identification. CRTX shall keep Escrow Agent
apprised of the identity of their co-chair of the Steering Committee under the
License and Distribution Agreement as the person whose written instructions to
Escrow Agent will be legally binding on CRTX. CRTX’s Steering Committee co-chair
will maintain the accuracy of their name and contact information provided to the
Escrow Agent during the Term of this Agreement and advise Escrow Agent of
successor Steering Committee co-chair.



--------------------------------------------------------------------------------

Corrected and Restated

 

4. Escrow Agent Responsibilities.

 

  (a) Safeguard Deposit Material. Escrow Agent shall hold Deposit Material in a
Bank Safe Deposit Box or similar vault, and restrict access to the Deposit
Material except as specified in this Escrow Agreement.

 

  (b) Issue authentications. Escrow Agent shall provide DCI’s and CRTX’s
Steering Committee co-chairs with a unique confidential authorizing code with
which to authenticate written instructions to Escrow Agent.

 

  (b) Conditions for Release, Disbursement or Destruction of Deposit Materials.

 

  (i) Mutual Consent. Upon receipt of written instructions executed and
authenticated by the Steering Committee co-chairs of both DCI and CRTX, the
Escrow Agent shall release, replace, return, or destroy Deposit Materials in
accordance with the written instructions.

 

  (ii) Unilateral Request. In the event that Escrow Agent receives a written
request executed and authenticated by either DCI’s or CRTX’s Steering Committee
co-chair to release, replace, return, or destroy Deposit Materials, Escrow Agent
shall send notice and a copy of such request to the non-requesting party
delivered by a commercial next day courier that provides confirmation of
receipt, or by U.S. Postal Service Certified Mail, return receipt requested. The
non-requesting party shall then have ten (10) business days from receipt of said
notice to deliver to the Escrow Agent a written representation that a release
condition of the License and Distribution Agreement has not occurred or has been
cured (“Contrary Instructions”). Upon receipt of Contrary Instructions, Escrow
Agent shall promptly send a copy to the requesting party, and notify both
parties that there is a dispute to be resolved pursuant to the Disputes
provisions of this Agreement. Escrow Agent will continue to safeguard the
Deposit Material without release pending dispute resolution pursuant to the
Disputes provisions of this Agreement; withdrawal of the Contrary Instructions,
or receipt of an order from a court of competent jurisdiction.

 

  (c) Resignation of Escrow Agent. In the event that Escrow Agent contemplates
resignation prior to the expiration of the Term of this Agreement and any
extensions thereto, it shall so notify both DCI and CRTX in writing, and those
parties will have 30 days in which to designate a successor Escrow Agent and
request transfer of the Deposit Material to the successor Escrow Agent.

 

5.

Disputes. Disputes shall be escalated pursuant to the terms of the License and
Distribution Agreement and settled by arbitration in accordance with the then
current Center for Public Resources Rules for Non-Administered Arbitration of
Business Disputes by three (3) independent and impartial arbitrators. Each
Party, DCI, CRTX and Escrow Agent shall appoint an arbitrator. The arbitration
shall be governed by the United States Arbitration Act, 9 U.S.C. §1-16. The
Parties agree that limited discovery shall be allowed in accordance with the
Federal Rules of Civil Procedure,



--------------------------------------------------------------------------------

Corrected and Restated

 

  Rule 26(a)(1) - (3) (as in effect on the date hereof), which disclosure shall
be made within sixty (60) days of the initiation of arbitration. All issues
regarding compliance with this mandatory disclosure shall be decided by the
arbitrators pursuant to the Federal Rules of Civil Procedure, and judgment upon
the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. DCI and CRTX shall jointly and severally be responsible
for payment of Escrow Agent’s costs and expenses incurred in connection with the
arbitration. The arbitrators shall determine the dispute in accordance with the
substantive rules of law (but not the rules of procedure) of the State of New
York. The place of arbitration shall be in the State of New York. In the event
that the parties do not cooperate to arbitrate the dispute, the Escrow Agent can
submit the matter to a court of competent jurisdiction as an interpleader or
similar action.

 

6. Severability. The intention of the Parties is to comply fully with all laws
and public policies, and this Agreement shall be construed consistently with all
laws and public policies to the extent possible. If and to the extent that any
arbitration panel determines that it is impossible to construe any provision of
this Agreement consistently with any law or public policy and consequently holds
that provision to be invalid, such holding shall in no way affect the validity
of the other provisions of this Agreement, which shall remain in full force and
effect.

 

7. Failure or Omission. No failure or omission by a Party to insist upon or
enforce any of the terms of this Agreement shall be deemed a waiver of such
terms.

 

8. Successors and Assigns.

 

  (a) Successors. This Agreement is binding on the Parties and their successors
in interest.

 

  (b) Assignment by DCI or CRTX. In the event that either DCI or CRTX
contemplates the assignment of any of its rights or obligations under this
Agreement, it shall so notify the other Party in writing, and the other Party
will have thirty (30) days in which either to consent in writing to such
assignment or to provide written notice of its intention to terminate this
Agreement effective ninety (90) days from the date of such notice, provided,
however, that no consent shall be required to an assignment to a party that is
the majority owner of, is majority owned by, or under common majority ownership
with, the assigning party, or is the acquirer or successor to all of the
business of the assigning party to which this Agreement relates.

 

  (c) Assignment by Escrow Agent. In the event that Escrow Agent contemplates
the assignment of any of its rights or obligations under this Agreement, it
shall so notify both DCI and CRTX in writing, and those parties will have thirty
(30) days in which either to consent in writing to such assignment or request
transfer of the Deposit Material to a successor Escrow Agent.



--------------------------------------------------------------------------------

Corrected and Restated

 

9. Complete Agreement. This Agreement, along with any written amendments signed
by the parties constitutes the entire agreement between the Parties, and cancels
and supersedes any and all previous agreements between the Parties with respect
to the subject matter hereof. All modifications or amendments hereto must be in
writing and signed by all Parties. No renewal, termination or cancellation of
this Agreement, or modification or waiver of any of the provisions herein
contained, or any future representation, promise or condition in connection with
the subject matter hereof, shall be binding unless it is made in writing, dated
subsequently and signed on its behalf by an authorized officer of each Party.

 

10. Headings. The headings of the several sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several sections hereof. The Parties acknowledge they have thoroughly reviewed
this Agreement and mutually agreed upon its terms.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives:

 

Digestive Care, Inc.:     Cornerstone Therapeutics, Inc.: By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

ESCROW AGENT:

 

Organization Name  

 

By:

 

 

Title:

 

 

Date:

 

 



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT H

ESTIMATED REVENUE SPLIT

Illustration: Calculation of Transfer Price (as defined per agreement)

 

Note: All figures shown for illustration purposes only.       Units Ordered   
     [***]    WAC Price         [***]    Product Returns Allowance %        
[***]    Chargebacks/Price Adjustments Allowance %         [***]    Rebates
Allowance %         [***]    Cash Discounts Allowance %         [***]   

CRTX Invoice to Target Customer

      Invoice Value    (1)      [***]    Agreed upon Transfer Price %    (2)   
  [***]   

Transfer Price Payment

   [***]      [***]   

 

(1) Units X WAC Price

(2) Calculated as [***] share of net sales using estimated allowances of [***]%.
% Allowance will be adjusted quarterly using actual data from previous quarter.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT I

EXAMPLE OF

 

  •  

CALCULATION OF NET SALES IN THE CF MARKET;

Illustration: Calculation of Net Sales (as defined per agreement)

 

Note: All figures shown for illustration purposes only.

    

Ex-factory Units Sold

       [***]   

Units Pulled Through Target Customers

       [***]   

WAC Price

       [***]   

Product Returns Allowance %

       [***]   

Chargebacks/Price Adjustments Allowance %

       [***]   

Rebates Allowance %

       [***]   

Cash Discounts Allowance %

       [***]   

Method I: Recognize revenue upon shipment method (if supportable under GAAP):

    

Gross Revenue

   (1)   $ [***]   

Less: Product Returns Allowance

   (2)     [***]   

Less: Chargebacks/Price Adjustments Allowance

   (2)     [***]   

Less: Rebates Allowance

   (2)     [***]   

Less: Cash Discounts Allowance

   (2)     [***]   

Less: Other Allowances, if applicable and allowable

   (2)     —          

 

 

 

Net Sales

     $ [***]        

 

 

 

Method II: Recognition revenue upon pull-through method (default method):

    

Gross Revenue

   (1)   $ [***]   

Less: Product Returns Allowance

   (2)     [***]   

Less: Chargebacks/Price Adjustments Allowance

   (2)     [***]   

Less: Rebates Allowance

   (2)     [***]   

Less: Cash Discounts Allowance

   (2)     [***]   

Less: Other Allowances, if applicable and allowable

   (2)     —          

 

 

 

Net Sales

     $ [***]        

 

 

 

 

(1) Units X WAC Price

(2) % Allowance calculated using historical experience from similar sales (i.e.
same customers, distribution channel, etc.)

(3) Co-pay assistance programs are not allowable under definition of Net Sales
per the agreement.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT J

EXAMPLE OF RECONCILIATION OF SALES RELATED TO CF PATIENTS

Illustration - Calculation of Pertzye Sales related to CF patients

Rx Claims by Product and Disease Group

Key Assumption: Claims data for this calculation needs to be based on patients
who filled their Rx through Traditional (non-SP) Channel

 

Table 2: Rx Claims by Product and Disease Group

 

Drug

   CF Diagnosis Code     All Diagnosis Codes      Claims     Quantity
(Pills)     Average
Quantity     Claims     Quantity
(Pills)     Average
Quantity  

Pertzye

     [*** ]      [*** ]      [*** ]      [*** ]      [*** ]      [*** ]    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Unique PEP Market

     [*** ]      [*** ]      [*** ]      [*** ]      [*** ]      [*** ]    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

Pertzye Quantity (Pills) for CF

     [*** ]   

Total Pertzye Quantity (Pills)

     [*** ]   

% Pertzye Quantity for CF

     [*** ]    The ratio will be calculated each quarter based on data     
availability

Key Assumption: All (100%) sales reported in the SP Channel will include
diagnosis and will not need to have a ratio applied. If any sales through SP
channel do not include a diagnosis, the Rx ratio will be applied.

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

INITIAL PRESS RELEASE

 

LOGO [g558256ex10_2pg051.jpg]

Press Release

Cornerstone Therapeutics Acquires Exclusive U.S. Marketing Rights to PERTZYE®
(pancrelipase) for Treatment of Exocrine Pancreatic Insufficiency in Patients
with Cystic Fibrosis

Acquisition of Marketing Rights to FDA Approved Therapy Expands Company’s Cystic
Fibrosis Portfolio

CARY, N.C., MayX, 2013 - Cornerstone Therapeutics Inc. (NASDAQ: CRTX), a
specialty pharmaceutical company focused on commercializing products for the
hospital and adjacent specialty markets, today announced it has entered into an
agreement with Digestive Care, Inc. (DCI) to acquire exclusive U.S. rights to
market PERTZYE® (pancrelipase) for the treatment of Exocrine Pancreatic
Insufficiency (EPI) due to cystic fibrosis (CF). PERTZYE is a unique pancreatic
enzyme product and is protected by several U.S. patents1. The PERTZYE
formulation was previously marketed by DCI for more than a decade under the
trade name PANCRECARB® MS-16. It is estimated that about 90% of patients with CF
receive pancreatic enzyme replacement therapy (PERT2) with the therapeutic
category experiencing 24% annual growth from 2008-2012.

“The acquisition of the exclusive U.S. marketing rights formarket-ready PERTZYE
will have an immediate revenue impact for Cornerstone,” said Craig A. Collard,
Cornerstone’s Chief Executive Officer. “With net sales of PERT products reaching
approximately $200 million in the CF category in 2012, we see significant
opportunity for growth. Also, the addition of PERTZYE complements Cornerstone’s
launch of the CF drug BETHKIS® (tobramycin inhalation solution) later this year.
This is yet another strategic step in our commitment to building a portfolio of
industry-leading brands for the growing U.S. hospital and adjacent specialty
markets.”

Dr. Tibor Sipos, President and Chief Scientific Officer of DCI, stated “We are
pleased to partner with Cornerstone and are confident that their CF-focused
marketing efforts will enhance patient accessibility to PERTZYE and provide
support for educational programs. Going forward, DCI’s sales and marketing
efforts for PERTZYE will be focused on meeting the needs of patients with EPI
due to conditions other than CF in the U.S. market.”



--------------------------------------------------------------------------------

Corrected and Restated

 

ABOUT PERTZYE (pancrelipase) DELAYED-RELEASE CAPSULES

PERTZYE is approved by the U.S. Food and Drug Administration (FDA) for the
treatment of Exocrine Pancreatic Insufficiency due to cystic fibrosis or other
conditions. PERTZYE is the only FDA approved PERT containing
bicarbonate-buffered, enteric-coated microspheres. This uniqueformulation was
designed to optimize the pH environment for enzyme activity and nutrient
absorption1. PERTZYE is currently available in two strengths: 8,000 and 16,000
USP units of lipase/capsule.

IMPORTANT SAFETY INFORMATION ABOUT PERTZYE

Fibrosing colonopathy is associated with high-dose use of pancreatic enzyme
replacement. Exercise caution when doses of PERTZYEexceed 2,500 lipase units/kg
of body weight per meal (or greater than 10,000 lipase units/kg of body weight
per day).

To avoid irritation of oral mucosa, do not chew PERTZYE or retain in the mouth.

Hyperuricemia may develop. Consider monitoring uric acid levels in patients with
hyperuricemia, gout, or renal impairment.

Exercise caution when administering pancrelipase to a patient with a known
allergy to proteins of porcine origin.

There is theoretical risk of viral transmission with all pancreatic enzyme
products including PERTZYE.

The most common adverse reactions (³ 10% of patients treated with PERTZYE) are
diarrhea, dyspepsia, and cough.

PERTZYE full Prescribing Information and Medication Guide are available at
www.pertzye.com.

IMPORTANT SAFETY INFORMATION ABOUT BETHKIS

BETHKIS® is indicated for the management of cystic fibrosis patients with
Pseudomonas aeruginosa. Safety and efficacy have not been demonstrated in
patients under the age of six years, patients with FEV1 less than 40% or greater
than 80% predicted, or patients colonized with Burkholderia cepacia.

BETHKIS is contraindicated in patients with a known hypersensitivity to any
aminoglycoside.

Bronchospasm can occur with inhalation of BETHKIS. Bronchospasm and wheezing
should be treated as medically appropriate. Caution should be exercised when
prescribing BETHKIS to patients with known or suspected auditory, vestibular,
renal, or neuromuscular dysfunction. Audiograms, serum



--------------------------------------------------------------------------------

Corrected and Restated

 

concentration, and renal function should be monitored as appropriate. Avoid
concurrent and/or sequential use of BETHKIS with other drugs with neurotoxic or
ototoxic potential.BETHKIS should not be administered concurrently with
ethacrynic acid, furosemide, urea, or mannitol. Aminoglycosides may aggravate
muscle weakness because of a potential curare-like effect on neuromuscular
function. Fetal harm can occur when aminoglycosides are administered to a
pregnant woman. Apprise women of the potential hazard to the fetus. Common
adverse reactions (more than 5%) occurring more frequently in BETHKIS patients
are forced expiratory volume decreased, rales, red blood cell sedimentation rate
increased, and dysphonia.

TRADEMARKS

PERTZYE® (pancrelipase) is owned by Digestive Care, Inc. and is licensed to
Cornerstone Therapeutics for sales and marketing purposes in the United States.
BETHKIS® (Tobramycin Inhalation Solution) is owned by Chiesi Farmaceutici S.p.A.
and is licensed to Cornerstone Therapeutics for sales and marketing purposes in
the United States.

About Cornerstone Therapeutics Inc.

Cornerstone Therapeutics Inc. (NASDAQ: CRTX), headquartered in Cary, N.C., is a
specialty pharmaceutical company focused on commercializing products for the
hospital and adjacent specialty markets. Key elements of the Company’s strategy
are to focus its commercial and development efforts in the hospital and adjacent
specialty product sector within the U.S. pharmaceutical marketplace; continue to
seek out opportunities to acquire companies, marketed or registration-stage
products and late-stage development products that fit within the Company’s focus
areas; and generate revenues by marketing approved generic products through the
Company’s wholly-owned subsidiary, Aristos Pharmaceuticals, Inc. For more
information, visit www.crtx.com.

About Digestive Care, Inc.

Digestive Care, Inc., headquartered in Bethlehem, PA, is a fully integrated
pharmaceutical company, founded in 1990, dedicated to developing unique
pharmaceutical products to alleviate complications and symptoms of
gastrointestinal disorders. For more information, visit www.digestivecare.com.

Safe Harbor Statement

This press release includes forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. For this purpose, any
statements contained herein, other than statements of historical fact, including
our strategy and our future operations and opportunities, including our plans
regarding the manner and timing for the launch and sale of PERTZYE, constitute
forward-looking statements. Actual results may differ materially from those
indicated by such forward-looking statements as a result of various important
factors, including our ability to satisfy FDA and other regulatory requirements,
our ability to develop and maintain the necessary sales, marketing, supply chain
and distribution capabilities to successfully commercialize PERTZYE, and the
other factors described in Item 1A (Risk Factors) of our Annual Report on Form
10-K



--------------------------------------------------------------------------------

Corrected and Restated

 

filed with the Securities and Exchange Commission (the SEC) on March 14, 2013
and in our subsequent filings with the SEC. In addition, the statements in this
press release reflect our expectations and beliefs only as of the date of this
release. We anticipate that subsequent events and developments will cause our
expectations and beliefs to change. However, while we may elect to update these
forward-looking statements publicly at some point in the future, we specifically
disclaim any obligation to do so, whether as a result of new information, future
events or otherwise, except as may be required by law. Our forward-looking
statements do not reflect the potential impact of any acquisitions, mergers,
dispositions, business development transactions, joint ventures or investments
that we may make or enter into. These forward-looking statements should not be
relied upon as representing our views as of any date after the date of this
release.

Contacts

CRTX Investor Relations Contact:

Josh Franklin, Vice President, Strategy and Business Development,
+1-919-678-6520,

josh.franklin@crtx.com

CRTX Media Relations Contact:

Fleishman-Hillard, Andrea Moody, +1-919-457-0743,

andrea.moody@fleishman.com

DCI Contact:

Steve Berens, Vice President Sales and Marketing, +1-610-882-5950;

sberens@disestivecare.com

 

1. U.S. Patent Numbers: 5,260,074; 5,302,400; 5,324,514; 5,460,812; 5,578,304;
5,750,104.

 

2. “Patient Registry Annual Report 2011.” Cystic Fibrosis Foundation. Cystic
Fibrosis Foundation. Date Accessed
5/3/13<http://www.cff.org/UploadedFiles/research/ClinicalResearch/2011-Patient-Registry.pdf>.

PERTZYE® (pancrelipase) Delayed-Release Capsules are manufactured in the USA by
Digestive Care, Inc., Bethlehem, PA.

G-Q213-01



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT L

CONFIDENTIALITY AGREEMENT

This CONFIDENTIAL DISCLOSURE AGREEMENT (“Agreement”), effective as of
December 3, 2012 (“Effective Date”), is made by and between CORNERSTONE
THERAPEUTICS INC., a Delaware corporation, with its principal address located at
1255 Crescent Green Drive, Suite 250, Cary, NC 27518 (“CRTX”) and Digestive
Care, Inc., a Pennsylvania corporation with its principal address located at
1120 Win Drive, Bethlehem, PA 18017 (“COMPANY”).

In consideration of authorized agents and/or employees of CRTX and COMPANY
disclosing and/or providing certain information to the other party, the premises
and the mutual promises and covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Purpose. CRTX and COMPANY wish to explore a future potential relationship
(“Potential Relationship”) relating to potential business collaboration and it
may be desirable during such exploration for CRTX and/or COMPANY to disclose or
provide Confidential Information to the other Party.

2. Definition. “Confidential Information” shall mean all confidential,
proprietary or nonpublic information (including financial information), ideas,
concepts, data, data compilations, research, reports, protocols, techniques,
methods, processes, plans, strategies, know-how, materials and documents in any
form or medium (including oral, written, tangible, intangible or electronic)
concerning the science, business, business opportunities, activities and/or
operations of CRTX and COMPANY, including without limitation, current and future
(i) products, research and development activities, including clinical trials and
results; (ii) intellectual property (including without limitation patent
applications, inventions, processes, compounds, discoveries, formulae,
technology, computer software, databases, and documentation); (iii) investors,
manufacturers, suppliers, vendors, competitors, and customers; and (iv) legal
and regulatory activities, communications, approvals.

3. Exceptions. Confidential Information does not include information which
(i) is in the possession of the recipient party at the time of disclosure
hereunder as evidenced by adequate written records; (ii) prior to or after the
time of disclosure becomes public knowledge, not as a result of any inaction or
action of the recipient party; (iii) was received by the recipient party from a
third party having a right to disclose it, or (iv) is developed by or for the
recipient party independently of disclosures hereunder, as evidenced by adequate
written records

4. Legally Required Disclosure. If either party (for this purpose, the
“Obligated Party”) or any of its employees, directors, officers or agents
(“Representatives”) is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process, or by the rules
or regulations of any regulatory authority having jurisdiction over the
Obligated Party or if NASDAQ or a stock exchange on which the Obligated Party’s
securities are -traded) to disclose any of the Confidential Information of the
other party, the Obligated Party shall, except as prohibited by law, provide the
other party with prompt written notice of any such request or requirement so
that the other party may seek, at the other party’s expense, a protective order
or other remedy and/or waive compliance with the provisions of this Agreement.
If the other party seeks a protective order or other remedy, the Obligated Party
shall provide such cooperation as the other party shall reasonably request. It
in the absence of a protective order or other remedy or the receipt by the
Obligated Party of a waiver from the other party, the Obligated Party or any of
its Representatives is required to disclose the Confidential Information to any
person, the Obligated



--------------------------------------------------------------------------------

Corrected and Restated

 

Party or its Representatives may, without liability hereunder, disclose to such
person only that portion of the Confidential Information which is legally
required to be disclosed, provided that the Obligated Party and its
Representatives shall exercise reasonable efforts to minimize the disclosure of
the Confidential Information.

5. Non-Use and Nondisclosure. CRTX and COMPANY each agree not to use any
Confidential Information disclosed hereunder to it for its own or others’
benefit or for any purpose not directly related to the Potential Relationship.
CRTX and COMPANY, shall not disclose, provide, communicate, reveal, share,
provide access to, transfer, copy, distribute or publish any Confidential
Information received hereunder at any time to any parson or entity, other than
to its employees who need to know it for exploration of the Potential
Relationship, and who were previously informed of the terms of this Agreement
end their obligations thereunder. CRTX and COMPANY shall notify the other party
in writing of any known misuse or misappropriation of any Confidential
Information, and shall cooperate with any efforts by the other party to secure
its return and protect its rights therein.

6. Return of Materials. Upon the request of CRTX and/or COMPANY, any and all
originals and copies of materials or documents (in any form or media) which
contain Confidential Information and were provided to the other party shall be
promptly returned or destroyed, except that the recipient party may retain one
copy of the Confidential Information in the possession of its legal counsel
solely for the purpose of monitoring its obligations under this Agreement and
copies included on the recipient’s computer system or backup system are not
required to be removed if reasonably burdensome to do so.

7. No License. Nothing in this Agreement is intended to grant to CRTX or COMPANY
any right or license under any intellectual property rights of the other party
(including any intellectual property rights in the Confidential Information),
except the limited right to use and disclose Confidential Information as
expressly set forth herein.

8. Term. The term of this Agreement shall be four (4) years from the Effective
Date.

9. Remedies. In view of the difficulties of placing a monetary value on the
Confidential Information, and the irreparable harm CRTX and COMPANY would suffer
from the unauthorized use or disclosure of its Confidential Information, the
parties agree that, in the event of any unauthorized disclosure by CRTX or
COMPANY or unauthorized use of the Confidential Information of the other party,
the other party shall be entitled to seek a preliminary and final injunction
without the necessity of posting any bond or undertaking, and shall be entitled
to recover all costs and expenses, including attorneys’ fees, incurred in any
legal action arising under this Agreement. This remedy is separate and apart
from any other remedy that CRTX or COMPANY might have.

10. Representations and Warranties. CRTX and COMPANY each represents and
warrants to the other party that it has the right to enter into this Agreement
and that it is not and will not be party to any other agreement, expressed or
implied, that would limit its performance hereunder. CRTX and COMPANY make no
warranty of any kind, expressed or implied, with respect to the Confidential
Information, and hereby disclaim any and al] such warranties, including without
limitation warranties of merchantability, non-infringement, value, reliability,
accuracy, suitability and fitness for a particular use. CRTX and COMPANY
acknowledge that the disclosure of the Confidential Information hereunder is
made on an “as is” basis.

11. Assignment. CRTX and COMPANY shall not assign this Agreement, in whole or in
part, without the other party’s prior written consent which is not to be
unreasonably withheld. Any purported assignment in violation of this paragraph
11 shall be null and void ab initio and of no force or effect. In the event of a
permitted assignment, this Agreement shall inure to the benefit of and bind the
parties and their respective assigns.



--------------------------------------------------------------------------------

Corrected and Restated

 

12. Miscellaneous. This Agreement contains the entire understanding between the
parties, superseding all prior or contemporaneous communications, agreements and
understandings whether oral or written concerning the subject matter hereof.
This Agreement, including this paragraph 12, may not be modified except by a
written agreement signed by both parties. The failure of CRTX or COMPANY to
require strict performance by the other party of any provision in this Agreement
will not waive or diminish CRTX’s or COMPANY’s right to demand strict
performance thereafter of that or any other provision hereof. If any provision
of this Agreement shall be held by a court of competent jurisdiction to be
illegal, invalid or unenforceable, the remaining provisions shall continue in
full force and effect. The parties acknowledge that they are independent
contractors and that no agency, partnership, joint venture or other relationship
is created by this Agreement. All facsimile or electronic copies of this
Agreement will be deemed to be duplicate originals.

13. Trading in Securities. COMPANY acknowledges and agrees that (i) CRTX is a
publicly-held company and (ii) COMPANY is aware and has advised its employees,
directors, officers and agents involved in the exploration of the Potential
Relationship that applicable securities laws prohibit any person who is aware of
material, non-public information about a company obtained directly or indirectly
from that company from purchasing or selling securities of such company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

14. No Further Agreement CRTX and COMPANY both expressly acknowledge that the
execution of this Agreement and the disclosure of Confidential Information
hereunder do not obligate either party to enter into any further agreement or
understanding, whether relating to the Confidential Information, the Potential
Relationship or otherwise.

15. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, U.S.A. Each party hereto submits to the exclusive jurisdiction of the
state and federal courts in Delaware, U.S.A. for any suit, action or proceeding
relating to this Agreement.

[Remainder of page left intentionally blank.]



--------------------------------------------------------------------------------

Corrected and Restated

 

SIGNATURE PAGE TO CONFIDENTIAL DISCLOSURE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CRTX: CORNERSTONE THERAPEUTICS INC. By:  

/s/ Josh Franklin            12/5/12

Name:   Josh Franklin Title:   VP, Strategy and Business Development COMPANY:
DIGESTIVE CARE, INC. By:  

/s/ Tibor Sipos            12/3/12

Name:   Tibor Sipos, Ph.D. Title:   President & CEO



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT L-1

AMENDMENTS to the CONFIDENTIAL DISCLOSURE AGREEMENT

These AMENDMENTS (the Amendments) to the CONFIDENTIAL DISCLOSURE AGREEMENT (the
“Agreement”), by and between Digestive Care, Inc., a Pennsylvania corporation,
having a place of business at 1120 Win Drive, Bethlehem, PA 18017-7059, U.S.A.
(“DCI” or “COMPANY”) and Cornerstone Therapeutics Inc., a Delaware corporation
(“CRTX”), having a place of business at 1255 Crescent Green Drive, Suite 250,
Cary, NC 27518, is Exhibit L-1 to the License and Distribution Agreement
executed contemporaneously herewith by DCI and CRTX, and is incorporated
therein. This Agreement is separately and independently enforceable. This
Agreement shall be deemed effective on the Effective Date of the aforementioned
License and Distribution Agreement.

WHEREAS, CRTX and DCI entered into the Agreement effective December 3, 2012, and
the Agreement provides in paragraph 12, “This Agreement, including this
paragraph 12, may not be modified except by a written agreement signed by both
parties.” and

WHEREAS, DCI and CRTX deem it desirable and in their mutual best interests to
amend the Agreement only to the extent provided by these Amendments, and
otherwise keep it unchanged and legally binding on the parties and in all other
aspects in full force and effect.

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and intending to be legally bound hereby, DCI, CRTX and amend the
Agreement as follows:

 

6. 1. Purpose. is deleted and replaced with:

1. Purpose. CRTX and DCI have negotiated and entered into a License and
Distribution Agreement and in the process of negotiating that agreement and
during the term of that agreement it has become necessary for CRTX and DCI to
disclose and provide Confidential Information and Highly Confidential
Information to the other party.

 

7. 2. Definition. is amended as follows:

The heading Definition. is deleted and replaced with Definitions.

The following paragraph is added:

“Highly Confidential Information” shall mean Confidential Information designated
by a party and marked, “HIGHLY CONFIDENTIAL — ACCESS AND DISSEMINATION
RESTRICTED TO PARTIES LEGAL COUNSEL, AUDITORS AND THE FOLLOWING NAMED
INDIVIDUALS” followed by the names of the individuals.



--------------------------------------------------------------------------------

Corrected and Restated

 

8. 5. Non-Use and Nondisclosure. is amended by adding the following paragraph:

Highly Confidential Information shall be delivered to a designated person, via
personal delivery or by a commercial next day courier that provides restricted
delivery and confirmation of receipt, or by U.S. Postal Service Certified Mail,
restricted delivery, return receipt requested as a single hard copy. Highly
Confidential Information may be used by designated named individuals in
executing their responsibilities but may not otherwise be used or disseminated
within their organization. Highly Confidential Information shall not be scanned,
photographed, photocopied, or copied to disk, CD ROM, thumb drive or any other
form of machine readable or mobile media unless access to such electronic
version of the information is password protected and thereby limited to the
persons identified in the definition of that term. Highly Confidential
Information shall be kept in a locked filing cabinet within a locked and
otherwise secure room in the office of the recipient party’s legal counsel.

 

9. 6. Return of Materials. is amended by adding the following sentence:

Highly Confidential Information shall be returned or destroyed, or retained by
the recipient party in the possession of its legal counsel solely for the
purpose of monitoring its obligations under this Agreement.

 

10. 8. Term. is deleted and replaced with “8. Term. The Term of this Agreement
shall be of even term with the License and Distribution Agreement executed by
DCI and CRTX, and any extensions thereto, plus four (4) years.”

IN WITNESS WHEREOF, the Parties have caused these Amendments to be executed by
their duly authorized representatives:

 

Digestive Care, Inc.:     Cornerstone Therapeutics, Inc.: By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT M

ESCROW RELEASE AND USE OF PROCEEDS

The funds deposited in escrow as the Escrow Payment under Section 8(a), shall be
released only in the following circumstances:

Within thirty (30) days after the completion of the GMP Audit and CRTX’s receipt
of the GMP Audit Report:

 

  •  

If CRTX notifies DCI that it wishes to exercise either (i) its right of Early
Termination pursuant to Section 12(c)(vi), or (ii) its right of DCI Audit
Refusal Termination pursuant to Section 12(c)(vii), the escrow agent shall pay
all of the escrow funds to CRTX;

 

  •  

If CRTX notifies DCI that it does not wish to exercise its right of Early
Termination or its right of DCI Audit Refusal Termination, the escrow agent
shall pay $2,000,000 to DCI

Within thirty (30) days after receipt by CRTX of SPL’s plan to address the
corrective actions and/or deficiencies, if any, referenced in the GMP Audit
Report

 

  •  

If CRTX notifies DCI that it wishes to exercise its right of Audit Termination
pursuant to Section 12(c)(viii), the escrow agent shall pay all of the funds
then remaining in the escrow to CRTX;

 

  •  

If CRTX notifies DCI that it does not wish to exercise its right of Audit
Termination, or if CRTX has not exercised such right within thirty (30) days
after CRTX acknowledgement of receipt by CRTX of SPL’s plan to address the
corrective actions and/or deficiencies, if any, referenced in the GMP Audit
Report, the escrow agent shall pay all of the funds then remaining in the escrow
to DCI.

Funds so released to DCI shall be used in the manner described, and in
satisfaction of the particular obligations identified, below:

1. No more than $2 million, in payment for the outstanding balance, if any, on
DCI’s revolving line of credit with TD Bank, by two party check;

2. No more than $2 million, in payment for the outstanding balance, if any, due
to Scientific Proteins Laboratories LLC, or SPL, in payment for the DMF Access
Fee obligations to be paid upon receipt of the consent referenced in
Section 13(l)(iii), or otherwise in accordance with payment terms stated in the
supply agreement between DCI and SPL, by two-party check; and



--------------------------------------------------------------------------------

Corrected and Restated

 

3. The remainder to fund completion of the post-marketing commitments referenced
in Section 13(e), the corrective actions (if any) referenced in the GMP Audit
Report delivered pursuant to Section 13(l) and any other business expense
occurring in the ordinary course of DCI’s business, but not to fund any cash
transfer or distribution to any other company or person, including affiliated
companies or shareholders of DCI, that is not in the ordinary course of
business.



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT N

RETURNED GOODS POLICY

 

LOGO [g558256ex10_2pg063.jpg]

Effective July 3, 2012

RETURN GOODS POLICY

All returns must be pre-approved by Digestive Care, Inc. No credit will be given
for unauthorized returns. Every return must have a Return Authorization number
which can be obtained by faxing to 610-882-0349, emailing to
customerservice@digestivecare.com, or submitting through the web-portal. In
order to insure that credit is properly issued, the Return Authorization number
must be printed on the outside of the carton, as well as on any corresponding
documentation. Returned product must not be damaged by fire, flood or
negligence, and the safety seals on the bottles must be intact. Expired propduct
must be returned within 12 months after expiration date. Products are to be sent
to Digestive Care, Inc. at 1120 Win Drive, Bethlehem, PA 18017. All
transportation costs are to be paid by the customer (product returned “collect”
will be refused). Returns are subject to credit or exchange at the discretion of
Digestive Care, Inc. Credits issued will be at the price paid by the customer
after any discounts and allowances. Credit will not be given for product sold on
a non-returnable basis. Credit will only be issued for returns of bottles where
the seal is unbroken. Credit will be issued for returned product as mandated by
state or federal law. Credit will not be given for products obtained in
violation of local, state or federal regulations.

1120 Win Drive, Bethlehem, PA 18017-7059    Phone (610) 882-5950    Fax
(610) 882-0349

www.disestivecare.com



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT O

EXAMPLE OF REVENUE SPLIT PAYMENT CALCULATION, AS OFFSET BY ESTIMATED REVENUE
SPLIT AMOUNTS PAID BY CRTX

Illustration: Calculation of Royalty Payable by CRTX (as defined per agreement)

 

Note: All figures shown for illustration purposes only.                   
Based on Diagnosis Code                  Total     CF-related     Non-CF Related
    No            Code                    

CRTX Net Sales (from Net Sales Calculation, Exhibit I)

       [*** ]       

Net Sales classified based on Target Customer data

   (1)       [*** ]      [*** ]      [*** ] 

CF-Percentage applied to unidentified net sales (from Exhibit J)

   [***]       [*** ]      [*** ]      [*** ] 

CRTX Net Sales in CF Market and non-CF Market

         [*** ]      [*** ]      [*** ]        

 

 

   

 

 

   

 

 

 

Royalty %

         [*** ]      [*** ]      [*** ]        

 

 

   

 

 

   

 

 

 

Royalty Payable to PARK

   [***]       [*** ]      [*** ]      [*** ]        

 

 

   

 

 

   

 

 

 

Less: Transfer Price Payments

       [*** ]       

Net Royalty Payable To (Receivable From) PARK

   A     [*** ]       

 

(1) Derived directly from quarterly data provided by Target Customer.
Unidentifiable data will be designated as CF or Non-CF percentage per Exhibit J.

Illustration: Calculation of Copromotion Revenue Payable by PARK (as defined per
agreement)

 

Note: All figures shown for illustration purposes only.                    
Based on Diagnosis Code                   Total     CF-related    
Non-CF Related     No             Code                    

PARK Net Sales

        [*** ]       

Net Sales classified based on IMS data

   (2)        [*** ]      [*** ]      [*** ] 

CF-Percentage applied to unidentified net sales (from Exhibit J)

   [***]        [*** ]      [*** ]      [*** ] 

PARK Net Sales in CF Market and non-CF Market

          [*** ]      [*** ]      [*** ] 

Copromotion Revenue %

          [*** ]      [*** ]      [*** ] 

Copromotion Revenue Payable to CRTX

        [*** ]      [*** ]      [*** ]      [*** ] 

Less: Actual Government Rebates Paid related to CF Net Sales

   (3)      [*** ]       

Net Copromotion Revenue Payable To (Receivable From) CRTX

   B      [*** ]       

Net Payable To (Receivable From) PARK

   =A-B      [*** ]       

 

(2) Derived directly from quarterly data provided by IMS and other PARK customer
data (if applicable). Unidentifiable data will be designated as CF or Non-CF
using CF- percentage per Exhibit J.

(3) Calculated based on actual rebates paid by PARK * CF Percentage (per Exhibit
J) as shown below:

 

Total Rebates Paid

     [*** ] 

CF Percentage (Exhibit J)

     [*** ]    

 

 

 

Rebates Paid related to CF-Market

     [*** ] 

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT P

PROFESSIONAL SAMPLE PRICING

CRTX shall order samples according to the procedure and with the lead times and
payment terms as the Parties may agree.

CRTX shall pay DCI directly for samples as follows: [***] of WAC

 

[***] Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT Q

Escrow Payment Escrow Agreement

This Funds Escrow Agreement (“Agreement”), by and between Digestive Care, Inc.,
a Pennsylvania corporation, having a place of business at 1120 Win Drive,
Bethlehem, PA 18017 (“DCI”) and Cornerstone Therapeutics Inc., a Delaware
corporation (“CRTX”), having a place of business at 1255 Crescent Green Drive,
Suite 250, Cary, NC 27518, and Dominic Farole, Esq., 1005 Chestnut Street, Suite
101, Coplay, PA 18037 (“Escrow Agent”) is Exhibit Q to the License and
Distribution Agreement executed contemporaneously herewith by DCI and CRTX, and
is incorporated therein. This Agreement is separately and independently
enforceable. This Agreement shall be deemed effective as to DCI and CRTX on the
Effective Date of the aforementioned License and Distribution Agreement. This
Agreement shall be deemed effective as to the Escrow Agent on the date signed by
the Escrow Agent.

WHEREAS, in pursuant to the aforementioned License and Distribution Agreement,
DCI and CRTX have agreed to escrow the initial payment by CRTX to DCI,

WHEREAS, DCI and CRTX intend this Agreement to be considered as supplementary to
the aforementioned License and Distribution Agreement, pursuant to Title 11
United States [Bankruptcy] Code, Section 365(n), and

WHEREAS. Escrow Agent desires to administer the Escrow pursuant to the terms of
this Agreement,

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and intending to be legally bound hereby, DCI, CRTX, and Escrow Agent
agree as follows:

 

1. Establishment of Fund. CRTX has caused or will cause to be deposited with
Susquehanna Bank, (“Custodian”) the sum of ten million dollars ($10,000.000.00),
(such sum, or the balance thereof remaining from time to time being referred to
herein as the “Fund”).

 

2. Treatment of Fund. The monies constituting the Fund shall be deposited in a
segregated, interest-bearing account pursuant to the terms of this Escrow
Agreement. Such account shall be styled Pertzye Initial License Payment Fund,
with federal tax identification no.             . The fund shall be held by
Custodian under their “CDAR” agreement with Escrow Agent whereby the full amount
of the Fund shall be FDIC insured.

 

3. Escrow Procedures and Payment Instruction. The Fund, together with all
interest earned thereon, which interest shall become and remain a part of the
Fund, shall be held and disbursed in accordance with the Conditions for
Disbursement as set forth below. The parties each acknowledge that Escrow Agent
is authorized to use the wire transfer information in this section to disburse
funds.



--------------------------------------------------------------------------------

Corrected and Restated

 

4. Conditions for Disbursement of the Fund.

The Fund shall be disbursed in the following manner:

 

  (a) Mutual Consent. Upon receipt of written instructions executed and
authenticated from the Steering Committee co-chairs of both DCI and CRTX, the
Escrow Agent shall disburse Fund monies in accordance with the written
instructions, which shall stipulate the basis for such instructions with
reference to Exhibit M of the License and Distribution Agreement.

 

  (b) Unilateral Request. In the event that Escrow Agent receives a written
instructions executed and authenticated by either DCI’s or CRTX’s Steering
Committee co-chair to disburse monies from the Fund, and such instructions
stipulate the basis for such instructions with reference to Exhibit M of the
License and Distribution Agreement, Escrow Agent shall send notice and a copy of
such request with the confidential authenticating code removed. The
non-requesting party shall then have ten (10) business days from receipt of said
notice to give the Escrow Agent notice that a disbursement condition of the
License and Distribution Agreement has not occurred (“Contrary Instructions”).
Upon receipt of Contrary Instructions, Escrow Agent shall promptly send a copy,
with confidential authenticating code removed, to the requesting party, and
notify both parties that there is a dispute to be resolved pursuant to the
Disputes provisions of this Agreement. Escrow Agent will not disburse Funds
pending dispute resolution pursuant to the Disputes provisions of this
Agreement; withdrawal of the Contrary Instructions, or receipt of an order from
a court of competent jurisdiction.

 

  (c) Wire Transfer Information.

If to DCI:

 

Bank Name:  

 

Bank Address:  

 

 

 

ABA Number:  

 

Account Name:  

 

 

 

Account Number:  

 



--------------------------------------------------------------------------------

Corrected and Restated

 

If to CRTX:

 

Bank Name:  

 

Bank Address:  

 

 

 

ABA Number:  

 

Account Name:  

 

 

 

Account Number:  

 

 

5. Term. This Agreement shall terminate upon the disbursement of the balance of
the Fund in accordance with the provisions of Section 3 hereof.

 

6. Escrow Agent Compensation. For and in consideration of Trust Agent’s
agreement to disburse the Trust Account in accordance with the terms and
conditions contained in this Agreement, the Escrow Agent shall receive a flat
fee of One Thousand Dollars ($1,000.00), which shall be paid to Escrow Agent
from the first deposit paid to the Fund.

 

7. Escrow Agent Responsibilities.

(a) Fund Account Setup. Escrow Agent shall obtain a Tax ID from the IRS in the
name of the Fund, open a Fund Account under a CDERS Deposit Placement Agreement
with Custodian.

(b) Issue Instruction authentications. Escrow Agent shall separately provide
DCI’s and CRTX’s Steering Committee co-chairs with a unique confidential
authorizing code with which to authenticate written instructions to Escrow
Agent.

(c) Order Disbursements. Escrow Agent shall only authorize distribution from the
Fund in accordance with this Agreement.

 

8. Limitation of Escrow Agent’s Liability. Escrow Agent hereby acknowledges he
is acting in a fiduciary capacity for the benefit of both DCI and CRTX , and
Escrow Agent shall perform his obligations under this Agreement in accordance
with all laws applicable to similarly situated fiduciaries, but Escrow Agent
shall not be responsible or liable in any manner whatsoever for:

 

  (a) the sufficiency, correctness, or timing of the deposit of monies into the
Fund.

 

  (b) uninsured amounts over the FDIC insurance limits held by Custodian.



--------------------------------------------------------------------------------

Corrected and Restated

 

  (c) Escrow Agent’s reliance on a properly authenticated written instructions
from designated representatives of either or both of the other parties to this
agreement.

 

  (d) the compliance or noncompliance of any other person with any other
agreement notwithstanding that such other agreement may be referred to herein or
that the Escrow Agent may have knowledge thereof.

 

  (e) services other than his role as a fiduciary pursuant to the terms of this
Agreement, unless there is a separate written agreement signed by Escrow Agent
for such services.

 

9. Indemnification of Escrow Agent. DCI and CRTX do hereby jointly and severally
agree to indemnify Escrow Agent for any and all costs and expenses, including
attorneys fees, that the Escrow Agent may sustain arising out of acts of the
Escrow Agent in execution of, and reasonably required in furtherance of the
Escrow Agent’s responsibilities set forth in this Agreement.

 

10. Successor Escrow Agent. In the event that Escrow Agent is unable to
unwilling to continue prior to the expiration of the Term of this Agreement and
any extensions thereto, DCI shall identify one or more prospective successor
escrow agents, subject to CRTX’s approval in writing, which shall not be
unreasonably withheld, and both parties will notify the Custodian of the
authority of the Successor Escrow Agent.

 

11. Disputes. Disputes shall be settled by arbitration in accordance with the
then current Center for Public Resources Rules for Non-Administered Arbitration
of Business Disputes by three (3) independent and impartial arbitrators. DCI and
CRTX shall appoint an arbitrator, and the two arbitrators will select a third.
The arbitration shall be governed by the United States Arbitration Act, 9 U.S.C.
§1-16. The Parties agree that limited discovery shall be allowed in accordance
with the Federal Rules of Civil Procedure, Rule 26(a)(1) - (3) (as in effect on
the date hereof), which disclosure shall be made within sixty (60) days of the
initiation of arbitration. All issues regarding compliance with this mandatory
disclosure shall be decided by the arbitrators pursuant to the Federal Rules of
Civil Procedure, and judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. DCI and CRTX shall jointly and
severally be responsible for payment of Escrow Agent’s costs and expenses
incurred in connection with the arbitration. The arbitrators shall determine the
dispute in accordance with the substantive rules of law (but not the rules of
procedure) of the State of New York. The place of arbitration shall be in the
State of New York. In the event that the parties do not cooperate to arbitrate
the dispute, the Escrow Agent can submit the matter to a court of competent
jurisdiction as an interpleader or similar action.

 

12.

Notices. Wherever notice is required or permitted hereunder, it shall be by
personal delivery, overnight delivery service, or sent by facsimile
transmission, with electronic confirmation, properly directed to the Party at
its address and contact information



--------------------------------------------------------------------------------

Corrected and Restated

 

  listed below, and shall be effective upon receipt in the case of personal
delivery, overnight delivery or facsimile. Said address and contact information
may be changed from time to time by similar written notice.

 

If to CRTX:      If to DCI: Cornerstone Therapeutics Inc.      Digestive Care
Inc. 1255 Crescent Green Drive      1120 Win Drive Cary, NC 27518     
Bethlehem, PA 18017 Attention: General Counsel      Attention: Chief Executive
Officer Phone: 919 678 6611      Phone: 610-882-5950 Fax: 919 678 6599      Fax:
610-882-0349 If to Escrow Agent:      Law Office of      Dominic A. Farole, P.C
     1005 Chestnut Street, Suite 101      Coplay, PA 18037      Phone: (610)
502-2720      Fax: (610) 502-2710     

 

13. Severability. The intention of the Parties is to comply fully with all laws
and public policies, and this Agreement shall be construed consistently with all
laws and public policies to the extent possible. If and to the extent that any
arbitration panel determines that it is impossible to construe any provision of
this Agreement consistently with any law or public policy and consequently holds
that provision to be invalid, such holding shall in no way affect the validity
of the other provisions of this Agreement, which shall remain in full force and
effect.

 

14. Failures or Omissions. No failure or omission by a Party to insist upon or
enforce any of the terms of this Agreement shall be deemed a waiver of such
terms.

 

15. Successors and Assigns.

 

  (d) Successors. This Agreement is binding on the Parties and their successors
in interest.

 

  (e)

Assignment by DCI or CRTX. In the event that either DCI or CRTX contemplates the
assignment of any of its rights or obligations under this Agreement, it shall so
notify the other Party in writing, and the other Party will have 30 days in
which either to consent in writing to such assignment or to provide written
notice of its intention to terminate this Agreement effective 90 days from the
date of such notice, provided, however, that no consent shall be



--------------------------------------------------------------------------------

Corrected and Restated

 

  required to an assignment to a party that is the majority owner of, is
majority owned by, or under common majority ownership with, the assigning party,
or is the acquirer or successor to all of the business of the assigning party to
which this Agreement relates.

 

  (f) Assignment by Escrow Agent. In the event that Escrow Agent contemplates
the assignment of any of its rights or obligations under this Agreement, it
shall so notify both DCI and CRTX in writing, and those parties will have 30
days in which either to consent in writing to such assignment or to appoint a
successor Escrow Agent.

 

16. Complete Agreement. This Agreement, along with any written amendments signed
by the parties constitutes the entire agreement between the Parties, and cancels
and supersedes any and all previous agreements between the Parties with respect
to the subject matter hereof. All modifications or amendments hereto must be in
writing and signed by all Parties. No renewal, termination or cancellation of
this Agreement, or modification or waiver of any of the provisions herein
contained, or any future representation, promise or condition in connection with
the subject matter hereof, shall be binding unless it is made in writing, dated
subsequently and signed on its behalf by an authorized officer of each Party.

 

17. Headings. The headings of the several sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several sections hereof. The Parties acknowledge they have thoroughly reviewed
this Agreement and mutually agreed upon its terms.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives:

 

Digestive Care, Inc.:     Cornerstone Therapeutics, Inc.: By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

Dominic Farole, Esq., Escrow Agent       By:  

 

      Date:  

 

     



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT R

Partnership Assets

The real property located at 1120 Win Drive, Bethlehem, PA 18017



--------------------------------------------------------------------------------

Corrected and Restated

 

EXHIBIT S

Partnership Letter of Assurance

The undersigned, being all the partners of The Sipos Family Partnership (the
“Partnership”), are providing this letter of assurance pursuant to the License
and Distribution Agreement by and between Digestive Care, Inc., a Pennsylvania
corporation, having a place of business at 1120 Win Drive, Bethlehem, PA 18017
(“DCI”) and Cornerstone Therapeutics Inc., a Delaware corporation (“CRTX”),
having a place of business at 1255 Crescent Green Drive, Suite 250, Cary, NC
27518, and the other agreements executed in connection with that Agreement (the
“Transaction Documents”).

The Partnership hereby acknowledges and assures CRTX that

 

  •  

it is a Pennsylvania Limited Partnership duly registered and qualified, and in
good standing, under the laws of the State of Pennsylvania;

 

  •  

it has read and understood the terms of the Transaction Documents;

 

  •  

it will take such actions, give such assurances and do such things as may be
necessary to implement the Transaction Documents and otherwise ensure that the
purposes and intent of the Parties as expressed in this Agreement are not
frustrated and

 

  •  

it will not take any action or fail to take any action that would conflict with
DCI’s obligations under any of the Transaction Documents, violate CRTX’s rights
under any of the Transaction Documents, frustrate the purposes and intent of the
Parties as expressed in the Transaction Documents or result in CRTX not
receiving any of the benefits of the Transaction Documents

 

  •  

CRTX may rely on the signatures of any one of the undersigned General Partners
for the purposes of binding the partnership in connection with any of the
foregoing matters.

Executed this      day of May, 2013

 

 

Tibor Sipos, General Partner

 

Tibor Sipos, Jr., General Partner



--------------------------------------------------------------------------------

Corrected and Restated

 

 

Elizabeth J. Sipos

 

Miklos Sipos

 

Gabor Sipos